
QuickLinks -- Click here to rapidly navigate through this document

Execution Version


12,600,000 Shares

Pioneer Drilling Company

Common Stock, $0.10 Per Share Par Value



UNDERWRITING AGREEMENT


March 23, 2005

JEFFERIES & COMPANY, INC.
RAYMOND JAMES & ASSOCIATES
JOHNSON RICE & COMPANY L.L.C.
PRITCHARD CAPITAL PARTNERS, LLC
c/o JEFFERIES & COMPANY, INC.
520 Madison Avenue, 12th Floor
New York, New York 10022

Ladies and Gentlemen:

        Pioneer Drilling Company, a Texas corporation (the "Company"), proposes
to issue and sell to the several underwriters named in Schedule A (the
"Underwriters") an aggregate of 6,000,000 shares of its common stock, par value
$0.10 per share ("Common Stock"); and the shareholders of the Company named in
Schedule B (collectively, the "Selling Shareholders"), propose to sell to the
Underwriters an aggregate of 6,600,000 shares of Common Stock. The 6,000,000
shares of Common Stock to be sold by the Company and the 6,600,000 shares of
Common Stock to be sold by the Selling Shareholders are collectively called the
"Firm Shares." In addition, the Company has granted to the Underwriters an
option to purchase up to an additional 945,000 shares of Common Stock and one of
the Selling Shareholders, WEDGE Energy Services, L.L.C. ("WEDGE"), has granted
to the Underwriters an option to purchase up to an additional 945,000 shares of
Common Stock, all as provided in Section 2. The additional 945,000 shares of
Common Stock to be sold by the Company and the additional 945,000 shares of
Common Stock to be sold by WEDGE pursuant to such option are collectively called
the "Optional Shares." The Firm Shares and, if and to the extent such option is
exercised, the Optional Shares are collectively called the "Offered Shares."
Jefferies & Company, Inc. ("Jefferies") has agreed to act as representative of
the several Underwriters (in such capacity, the "Representative") in connection
with the offering and sale of the Offered Shares.

        The Company has prepared and filed with the Securities and Exchange
Commission (the "Commission") a registration statement on Form S-1 (Reg.
No. 333-122614), which contains a form of prospectus to be used in connection
with the public offering and sale of the Offered Shares. Such registration
statement, as amended, including the financial statements, exhibits and
schedules thereto, in the form in which it was declared effective by the
Commission under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (collectively, the "Securities Act"),
including any information deemed to be a part thereof as of the time of
effectiveness pursuant to Rule 430A under the Securities Act, is called the
"Registration Statement." Any registration statement filed by the Company
pursuant to Rule 462(b) under the Securities Act is called the "Rule 462(b)
Registration Statement," and from and after the date and time of filing of the
Rule 462(b) Registration Statement, the term "Registration Statement" shall
include the Rule 462(b) Registration Statement. Such prospectus, in the form
first used by the Underwriters to confirm sales of the Offered Shares, is called
the "Prospectus". All references in this Agreement to (i) the Registration
Statement, the Rule 462(b) Registration Statement, a preliminary prospectus, or
the Prospectus, or any amendments or supplements to any of the foregoing, shall
include any copy thereof filed with the Commission pursuant to its Electronic
Data Gathering, Analysis, and Retrieval system ("EDGAR") and (ii) the Prospectus

--------------------------------------------------------------------------------




shall be deemed to include the "electronic Prospectus" provided for use in
connection with the offering of the Offered Shares as contemplated by
Section 3(A)(k) of this Agreement.

        The Company and the Selling Shareholders hereby confirm their respective
agreements with the Underwriters as follows:

Section 1.    Representations and Warranties.

        A.    Representations and Warranties of the Company.    The Company
hereby represents, warrants and covenants to each Underwriter as follows:

        (a)   Compliance with Registration Requirements. The Registration
Statement and any Rule 462(b) Registration Statement have been declared
effective by the Commission under the Securities Act. No stop order suspending
the effectiveness of the Registration Statement or any Rule 462(b) Registration
Statement is in effect and no proceedings for such purpose have been instituted
or are pending or, to the knowledge of the Company, are contemplated or
threatened by the Commission. When used herein, the term "knowledge of the
Company" or similar terms, means the actual knowledge of Wm. Stacy Locke,
William D. Hibbetts, Franklin C. West, Donald G. Lacombe and Michael E. Little.

        Each preliminary prospectus and the Prospectus when filed complied in
all material respects with the Securities Act and, if filed by electronic
transmission pursuant to EDGAR (except as may be permitted by Regulation S-T
under the Securities Act), was identical to the copy thereof delivered to the
Underwriters for use in connection with the offer and sale of the Offered
Shares. Each of the Registration Statement, any Rule 462(b) Registration
Statement and any post-effective amendment thereto, as of the time it became
effective, complied in all material respects with the Securities Act and did not
and will not, as of its effective date, contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date and as of the First Closing Date and the
Option Closing Date (if applicable), did not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading. The representations and warranties set forth in
the two immediately preceding sentences do not apply to statements in or
omissions from the Registration Statement, any Rule 462(b) Registration
Statement, or any post-effective amendment thereto, or the Prospectus, or any
amendments or supplements thereto, made in reliance upon and in conformity with
information relating to any Underwriter furnished to the Company in writing by
the Representative expressly for use therein, it being understood and agreed
that the only such information furnished by the Representative to the Company
consists of the information described in Section 8(b) below. There are no
contracts or other documents required to be described in the Prospectus or to be
filed as exhibits to the Registration Statement which have not been described or
filed as required.

        (b)   Offering Materials Furnished to Underwriters. The Company has
delivered to the Representative one complete manually signed copy of the
Registration Statement and of each consent and certificate of experts filed as a
part thereof, and conformed copies of the Registration Statement (without
exhibits) and preliminary prospectuses and the Prospectus, as amended or
supplemented, in such quantities and at such places as the Representative has
reasonably requested for each of the Underwriters.

        (c)   Distribution of Offering Material By the Company. The Company has
not distributed and will not distribute, prior to the later of (i) the
expiration or termination of the option granted to the several Underwriters in
Section 2 and (ii) the completion of the Underwriters' distribution of the
Offered Shares, any offering material in connection with the offering and sale
of the Offered

2

--------------------------------------------------------------------------------






Shares other than a preliminary prospectus, the Prospectus, the Registration
Statement or other materials, if any, permitted by the Securities Act.

        (d)   The Underwriting Agreement. This Agreement has been duly
authorized, executed and delivered by, and is a valid and binding agreement of,
the Company, enforceable in accordance with its terms, except as rights to
indemnification hereunder may be limited by applicable law and except as the
enforcement hereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting the rights and
remedies of creditors or by general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law).

        (e)   Authorization of the Offered Shares. The Offered Shares to be
purchased by the Underwriters from the Company have been duly authorized for
issuance and sale pursuant to this Agreement and, when issued and delivered by
the Company pursuant to this Agreement, will be validly issued, fully paid and
nonassessable.

        (f)    No Applicable Registration or Other Similar Rights. There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, other than the Selling Shareholders
with respect to the Offered Shares included in the Registration Statement and
such rights as have been duly waived in writing.

        (g)   No Material Adverse Effect. Except as otherwise disclosed in the
Prospectus, subsequent to December 31, 2004: (i) there has been no material
adverse change, event or any development that would reasonably be expected to
have a material adverse effect on the condition, financial or otherwise, or on
the earnings, business or operations, whether or not arising from transactions
in the ordinary course of business, of the Company and its subsidiaries,
considered as one entity (any such effect is called a "Material Adverse
Effect"); (ii) the Company and its subsidiaries, considered as one entity, have
not incurred any material liability or obligation (including any off-balance
sheet obligation), indirect, direct or contingent, not in the ordinary course of
business nor entered into any material transaction or agreement not in the
ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, any of its subsidiaries on
any class of capital stock (or partnership interest) or repurchase or redemption
by the Company or any of its subsidiaries of any class of capital stock (or
partnership interest).

        (h)   Independent Accountants. KPMG LLP, who have expressed their
opinion with respect to the financial statements (which term as used in this
Agreement includes the related notes thereto) and supporting schedules of the
Company filed with the Commission as a part of the Registration Statement and
included in the Prospectus, are (i) independent public or certified public
accountants as required by the Securities Act and the Securities Exchange Act of
1934, and the rules and regulations promulgated thereunder (the "Exchange Act"),
and (ii) a registered public accounting firm as defined by the Public Company
Accounting Oversight Board (the "PCAOB") whose registration has not been
suspended or revoked and who has not requested such registration to be
withdrawn. Brady, Martz & Associates, P.C., who have expressed their opinion
with respect to the financial statements and supporting schedules of Wolverine
Drilling, Inc. ("Wolverine") filed with the Commission as a part of the
Registration Statement and included in the Prospectus, are (i) independent
public or certified public accountants as required by the Securities Act and the
Exchange Act, and (ii) a registered public accounting firm as defined by the
PCAOB whose registration has not been suspended or revoked and who has not
requested such registration to be withdrawn. Kennedy and Coe, LLC, who have
expressed their opinion with respect to the financial statements and supporting
schedules of Allen Drilling Company ("Allen") filed with the Commission as a
part of the Registration Statement and included in the Prospectus, are

3

--------------------------------------------------------------------------------






independent public or certified public accountants as required by the Securities
Act and the Exchange Act.

        (i)    Preparation of the Financial Statements. The financial statements
filed with the Commission as a part of the Registration Statement and included
in the Prospectus present fairly the consolidated financial position of the
Company and its subsidiaries, and the financial position of each of Wolverine
and Allen, as of the dates indicated therein and each of the foregoing entities'
results of operations and cash flows for the periods specified therein. The
supporting schedules included in the Registration Statement present fairly the
information required to be stated therein. Such financial statements and
supporting schedules have been prepared in conformity with generally accepted
accounting principles as applied in the United States applied on a consistent
basis throughout the periods involved, except as may be expressly stated in the
related notes thereto. No other financial statements or supporting schedules are
required to be included in the Registration Statement. The pro forma financial
statements filed with the Commission as a part of the Registration Statement and
included in the Prospectus give appropriate effect to the assumptions used in
the preparation thereof; those assumptions are reasonable and the adjustments
used in such pro forma financial statements are appropriate to give effect to
the transactions or circumstances referred to therein; and such pro forma
financial statements comply as to form with the requirements applicable to pro
forma financial statements included in registration statements on Form S-1 under
the Securities Act and have been prepared on a basis consistent with the
consolidated historical financial statements of the Company and its subsidiaries
(except as otherwise indicated therein). The financial data set forth in the
Prospectus under the captions "Prospectus Summary—Summary Financial Data,"
"Selected Financial Data", "Supplementary Financial Information" and
"Capitalization" fairly present the information set forth therein on a basis
consistent with that of the audited financial statements contained in the
Registration Statement. To the knowledge of the Company, no person who has been
suspended or barred from being associated with a registered public accounting
firm, or who has failed to comply with any sanction pursuant to Rule 5300
promulgated by the PCAOB, has participated in or otherwise aided the preparation
of, or audited, the financial statements, supporting schedules or other
financial data filed with the Commission as a part of the Registration Statement
and included in the Prospectus.

        (j)    Company's Accounting System. The Company makes and keeps accurate
books and records and maintains a system of accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management's general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles as applied in the
United States and to maintain accountability for assets; (iii) access to assets
is permitted only in accordance with management's general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

        (k)   Incorporation and Good Standing of the Company and its
Subsidiaries. Each of the Company and its subsidiaries has been duly
incorporated and is validly existing as a corporation, partnership or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization and has the power and
authority (corporate or other) to own, lease and operate its properties and to
conduct its business in all material respects as described in the Prospectus
and, in the case of the Company, to enter into and perform its obligations under
this Agreement. Each of the Company and its subsidiaries is duly qualified as a
foreign corporation, partnership or limited liability company, as applicable, to
transact business and is in good standing in the State of Texas and each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business,

4

--------------------------------------------------------------------------------






except where the failure to be so qualified would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect. All of the
issued and outstanding capital stock or other equity or ownership interest of
each subsidiary has been duly authorized and validly issued, is fully paid and
nonassessable and is owned by the Company, directly or through subsidiaries,
free and clear of any security interest, mortgage, pledge, lien, encumbrance or
adverse claim, except as would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. None of the issued and
outstanding shares of capital stock or other equity or ownership interest of any
subsidiary of the Company were issued in violation of preemptive or other
similar rights of any security holder of such subsidiary. The Company does not
own or control, directly or indirectly, any corporation, association or other
entity other than the subsidiaries listed in Exhibit 21.1 to the Registration
Statement. Each of South Texas Drilling Company, a Texas Corporation, South
Texas Offshore Drilling Company, a Texas corporation, and ST/1200, Inc., a Texas
corporation, is a wholly owned subsidiary of the Company (each an "Inactive
Subsidiary"). Each Inactive Subsidiary does not carry on any business, does not
conduct any operations and has no material assets. The Company does not own,
lease or license any material asset or property or conduct any material business
outside of the United States of America.

        (l)    Capitalization and Other Capital Stock Matters. The authorized,
issued and outstanding capital stock of the Company is as set forth in the
Prospectus under the caption "Capitalization" (other than for subsequent
issuances, if any, pursuant to the Company's employee benefit plans described or
referred to in the Prospectus or upon exercise of outstanding options or
warrants described in and existing on the date of the Prospectus). The shares of
Common Stock (including the Offered Shares) conform in all material respects to
the description thereof contained in the Prospectus. All of the issued and
outstanding shares of Common Stock (including the shares of Common Stock owned
by the Selling Shareholders) have been duly authorized and validly issued, are
fully paid and nonassessable and have been issued in compliance with federal and
state securities laws. None of the outstanding shares of Common Stock were
issued in violation of any preemptive rights, rights of first refusal or other
similar rights to subscribe for or purchase securities of the Company. There are
no authorized or outstanding options, warrants, preemptive rights, rights of
first refusal or other rights to purchase, or equity or debt securities
convertible into or exchangeable or exercisable for, any capital stock of the
Company or any of its subsidiaries other than those described in the Prospectus
or such rights as have been duly waived in writing. The description of the
Company's stock option, stock bonus and other stock plans or arrangements, and
the options or other rights granted thereunder, set forth in the Prospectus
accurately and fairly presents the information required to be shown with respect
to such plans, arrangements, options and rights. Except as described in the
Prospectus, the Company has not sold or issued any shares of Common Stock during
the six-month period preceding the date of the Prospectus, including any sales
pursuant to Rule 144A under, or Regulations D or S of, the Securities Act other
than shares of Common Stock issued pursuant to employee benefit plans, qualified
stock options plans or other employee compensation plans or pursuant to
outstanding options, rights or warrants.

        (m)  Stock Exchange Listing. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and listed on the American Stock Exchange, and
the Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from the American Stock Exchange, nor has the Company
received any notification that the Commission or the American Stock Exchange is
contemplating terminating such registration or listing.

        (n)   Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required. Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws or is in default (or,
with the giving of notice or lapse of time, would be in default) ("Default")
under

5

--------------------------------------------------------------------------------






any indenture, mortgage, loan or credit agreement, note, contract, franchise,
lease or other instrument to which the Company or any of its subsidiaries is a
party or by which it or any of them may be bound, or to which any of the
property or assets of the Company or any of its subsidiaries is subject (each,
an "Existing Instrument"), except for such Defaults as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The Company's execution, delivery and performance of this Agreement,
consummation of the transactions contemplated hereby and by the Prospectus and
the issuance and sale of the Offered Securities (i) have been duly authorized by
all necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws of the Company or any subsidiary, (ii) will
not conflict with or constitute a breach of, or Default or a Debt Repayment
Triggering Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, or require the consent of any
other party to, any Existing Instrument and (iii) will not result in any
violation of any law, administrative regulation or administrative or court
decree applicable to the Company or any subsidiary, except in the case of
(ii) and (iii) above, where such conflict, breach, Default, Debt Repayment
Triggering Event, lien, charge, encumbrance, consent or violation would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency, is required for the Company's execution, delivery and
performance of this Agreement and consummation of the transactions contemplated
hereby and by the Prospectus, except such as have been obtained or made by the
Company and are in full force and effect under the Securities Act, applicable
state securities or blue sky laws. As used herein, a "Debt Repayment Triggering
Event" means any event or condition which gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder's behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.

        (o)   No Material Actions or Proceedings. Except as otherwise disclosed
in the Prospectus, there are no legal or governmental actions, suits or
proceedings pending or, to the knowledge of the Company, threatened (i) against
or affecting the Company or any of its subsidiaries, (ii) which has as the
subject thereof any officer or director of, or property owned or leased by, the
Company or any of its subsidiaries or (iii) relating to environmental or
discrimination matters, where in any such case there is a reasonable possibility
that such action, suit or proceeding might be determined adversely to the
Company, such subsidiary or such officer or director, and (A) any such action,
suit or proceeding, if so determined adversely, would reasonably be expected to
have a Material Adverse Effect or adversely affect the consummation of the
transactions contemplated by this Agreement or (B) any such action, suit or
proceeding is or would be material in the context of the sale of the Offered
Shares. No material labor dispute with the employees of the Company or any of
its subsidiaries exists or, to the knowledge of the Company, is threatened or
imminent.

        (p)   Intellectual Property Rights. The Company and its subsidiaries own
or possess sufficient trademarks, trade names, patent rights, copyrights, domain
names, licenses, approvals, trade secrets and other similar rights
(collectively, "Intellectual Property Rights") reasonably necessary to conduct
their businesses as now conducted, except for such failures to own such
Intellectual Property Rights as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; and the expected
expiration of any of such Intellectual Property Rights would not reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has received, or has any reason to believe that it will receive,
any notice of infringement or conflict with asserted Intellectual Property
Rights of others, except for any such infringements or conflicts as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company is not a party to or bound by any material options,

6

--------------------------------------------------------------------------------






licenses or agreements with respect to the Intellectual Property Rights of any
other person or entity that are required to be set forth in the Prospectus and
are not described therein. None of the technology employed by the Company has
been obtained or is being used by the Company in violation of any contractual
obligation binding on the Company or, to the Company's knowledge, any of its
officers, directors or employees or otherwise in violation of the rights of any
persons, except for any such violations as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

        (q)   All Necessary Permits, etc. (i) The Company and each subsidiary
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, except where the failure to
possess such valid and current certificates, authorizations or permits would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (ii) neither the Company nor any subsidiary has received, or
has any reason to believe that it will receive, any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would reasonably be
expected to have a Material Adverse Effect.

        (r)   Title to Properties. The Company and each of its subsidiaries has
good and indefeasible title with respect to all real property and good and valid
title to all properties and other assets (other than real property) reflected as
owned in the financial statements referred to in Section 1(A)(i) above (or
elsewhere in the Prospectus), in each case free and clear of any security
interests, mortgages, liens, encumbrances, equities, adverse claims and other
defects, except such as (i) do not materially and adversely affect the value of
such property and do not materially interfere with the use made or proposed to
be made of such property by the Company or such subsidiary or (ii) would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The real property, improvements, equipment and personal property
held under lease by the Company or any subsidiary are held under valid and
enforceable leases, with such exceptions as (i) are not material and do not
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company or such
subsidiary or (ii) would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

        (s)   Tax Law Compliance. Except as would not reasonably be expected to
have a Material Adverse Effect, the Company and its consolidated subsidiaries
have filed all necessary federal, state and foreign income and franchise tax
returns and have paid all taxes required to be paid by any of them and, if due
and payable, any related or similar assessment, fine or penalty levied against
any of them. The Company has made adequate charges, accruals and reserves in the
applicable financial statements referred to in Section 1(A)(i) above in respect
of all federal, state and foreign income and franchise taxes for all periods as
to which the tax liability of the Company or any of its consolidated
subsidiaries has not been finally determined, except as would not reasonably be
expected to have a Material Adverse Effect.

        (t)    Company Not an "Investment Company". The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended (the "Investment Company Act"). The Company and each of its subsidiaries
is not, and after receipt of payment for the Offered Shares will not be, an
"investment company" within the meaning of Investment Company Act and is not,
and after receipt of payment of the Offered Shares will not be, an entity
"controlled" by and "investment company" within the meaning of the Investment
Company Act.

        (u)   Insurance. Each of the Company and its subsidiaries are insured by
insurers of recognized responsibility with policies in such amounts and with
such deductibles and covering such risks as

7

--------------------------------------------------------------------------------






management of the Company deems adequate. The Company has no reason to believe
that it or any subsidiary will not be able (i) to renew its existing insurance
coverage as and when such policies expire or (ii) to obtain comparable coverage
from similar institutions as may be necessary or appropriate to conduct its
business as now conducted and at a cost that would not reasonably be expected to
have a Material Adverse Effect.

        (v)   No Price Stabilization or Manipulation; Compliance with
Regulation M. The Company has not taken, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Common Stock or any other
"reference security" (as defined in Rule 100 of Regulation M under the 1934 Act
("Regulation M")) with respect to the Common Stock whether to facilitate the
sale or resale of the Offered Shares or otherwise, and has taken no action which
would directly or indirectly violate Regulation M.

        (w)  Related Party Transactions. There are no business relationships or
related-party transactions involving the Company or any subsidiary or any other
person required to be described in the Prospectus which have not been described
as required.

        (x)   Disclosure Controls and Procedures; Deficiencies in or Changes to
Internal Control Over Financial Reporting. The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act
Rules 13a-15(e) and 15d-15(e)), which (i) are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company's principal executive officer and its principal
financial officer by others within those entities, particularly during the
periods in which the periodic reports required under the Exchange Act are being
prepared; (ii) have been evaluated for effectiveness as of the end of the period
covered by the Company's most recently filed annual or quarterly report which
precedes the date of the Prospectus; and (iii) are effective in all material
respects to perform the functions for which they were established. Based on the
most recent evaluation of its disclosure controls and procedures, the Company is
not aware of (i) any significant deficiencies or material weaknesses in the
design or operation of internal control over financial reporting which are
reasonably likely to adversely affect the Company's ability to record, process,
summarize and report financial information or (ii) any fraud, whether or not
material, that involves management or other employees who have a significant
role in the registrant's internal control over financial reporting. The Company
is not aware of any change in its internal control over financial reporting that
has occurred during its most recent fiscal quarter that has materially affected,
or is reasonably likely to materially affect, the Company's internal control
over financial reporting.

        (y)   Compliance with Environmental Laws. Except as described in the
Prospectus and except as would not, singly or in the aggregate, reasonably be
expected to have a Material Adverse Effect, (i) neither the Company nor any of
its subsidiaries is in violation of any federal, state, local or foreign
statute, law, rule, regulation, ordinance, code, policy or rule of common law or
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products
(collectively, "Hazardous Materials") or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, "Environmental Laws"), (ii) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (iii) there are no pending or, to the knowledge of the Company,
threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or

8

--------------------------------------------------------------------------------






proceedings relating to any Environmental Law against the Company or any of its
subsidiaries and (iv) to the knowledge of the Company, there are no events or
circumstances that would reasonably be expected to form the basis of an order
for clean-up or remediation, or an action, suit or proceeding by any private
party or governmental body or agency, against or affecting the Company or any of
its subsidiaries relating to Hazardous Materials or any Environmental Laws.

        (z)   ERISA Compliance. The Company and its subsidiaries and any
"employee benefit plan" (as defined under the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and published
interpretations thereunder (collectively, "ERISA")) established or maintained by
the Company, its subsidiaries or their "ERISA Affiliates" (as defined below) are
in compliance with ERISA, except where the failure to so comply would not
reasonably be expected to have a Material Adverse Effect. "ERISA Affiliate"
means, with respect to the Company or a subsidiary, any member of any group of
organizations described in Sections 414(b),(c),(m) or (o) of the Internal
Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the "Code") of which the Company or such subsidiary
is a member. No "reportable event" (as defined under ERISA) has occurred or is
reasonably expected to occur with respect to any "employee benefit plan"
established or maintained by the Company, its subsidiaries or any of their ERISA
Affiliates. No "employee benefit plan" established or maintained by the Company,
its subsidiaries or any of their ERISA Affiliates, if such "employee benefit
plan" were terminated, would have any "amount of unfunded benefit liabilities"
(as defined under ERISA). Neither the Company, its subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any material
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any "employee benefit plan" or (ii) Sections 412, 4971, 4975 or
4980B of the Code. Each "employee benefit plan" established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates that is intended to
be qualified under Section 401(a) of the Code is so qualified and, to the
knowledge of the Company, nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification.

        (aa) Brokers. Except as otherwise disclosed in the Prospectus, there is
no broker, finder or other party that is entitled to receive from the Company
any brokerage or finder's fee or other fee or commission as a result of any
transactions contemplated by this Agreement.

        (bb) No Outstanding Loans or Other Extensions of Credit. Neither the
Company nor any of its subsidiaries has extended or maintained credit, arranged
for the extension of credit, or renewed any extension of credit, in the form of
a personal loan, to or for any director or executive officer (or equivalent
thereof) of the Company and/or such subsidiary except for such extensions of
credit as are (i) expressly permitted by Section 13(k) of the Exchange Act or
(ii) fully repaid, discharged, forgiven or otherwise no longer outstanding or
owing in any way on the date of this Agreement.

        (cc) Compliance with Laws. Except as otherwise disclosed in the
Prospectus, the Company has not been advised, and has no reason to believe, that
it and each of its subsidiaries are not conducting business in compliance with
all applicable laws, rules and regulations of the jurisdictions in which it is
conducting business, including, without limitation, the Sarbanes-Oxley Act and
the rules and regulations promulgated thereunder by the Commission, except where
failure to be so in compliance would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

        The Company acknowledges that the Underwriters and, for purposes of the
opinions to be delivered pursuant to Section 5 hereof, counsel to the Company
and counsel to the Underwriters, will rely upon the accuracy and truthfulness of
the foregoing representations and hereby consents to such reliance.

        B. Representations and Warranties of the Selling Shareholders.    Each
Selling Shareholder severally represents, warrants and covenants to each
Underwriter as follows:

9

--------------------------------------------------------------------------------




        (a)   The Underwriting Agreement. This Agreement has been duly
authorized, executed and delivered by or on behalf of such Selling Shareholder
and is a valid and binding agreement of such Selling Shareholder, enforceable in
accordance with its terms, except as rights to indemnification hereunder may be
limited by applicable law and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

        (b)   Intentionally Left Blank.

        (c)   Title to Offered Shares to be Sold. Such Selling Shareholder has,
and on the First Closing Date and each applicable Option Closing Date (as
defined below) will have, good and valid title to all of the Offered Shares
which may be sold by such Selling Shareholder pursuant to this Agreement on such
date and the legal right and power to sell, transfer and deliver all of the
Offered Shares which may be sold by such Selling Shareholder pursuant to this
Agreement and to comply with its other obligations hereunder and thereunder.

        (d)   Delivery of the Offered Shares to be Sold. Delivery of the Offered
Shares which are sold by such Selling Shareholder pursuant to this Agreement
will pass good and valid title to such Offered Shares, free and clear of any
security interest, mortgage, pledge, lien, encumbrance or other adverse claim.

        (e)   Non-Contravention; No Further Authorizations or Approvals
Required. The execution and delivery by such Selling Shareholder of, and the
performance by such Selling Shareholder of its obligations under, this Agreement
will not contravene or conflict with, result in a breach of, or constitute a
Default under, or require the consent of any other party to, the charter or
by-laws, partnership agreement, trust agreement or other organizational
documents of such Selling Shareholder or any other agreement or instrument to
which such Selling Shareholder is a party or by which it is bound or under which
it is entitled to any right or benefit, any provision of applicable law or any
judgment, order, decree or regulation applicable to such Selling Shareholder of
any court, regulatory body, administrative agency, governmental body or
arbitrator having jurisdiction over such Selling Shareholder. No consent,
approval, authorization or other order of, or registration or filing with, any
court or other governmental authority or agency, is required for the
consummation by such Selling Shareholder of the transactions contemplated in
this Agreement, except such as have been obtained or made and are in full force
and effect under the Securities Act, applicable state securities or blue sky
laws and from the NASD.

        (f)    No Registration, Pre-emptive, Co-Sale or Other Similar Rights.
Such Selling Shareholder (i) does not have any registration or other similar
rights to have any equity or debt securities registered for sale under the
Registration Statement or included in the offering contemplated by this
Agreement, except for such rights as are described in the Prospectus, (ii) does
not have any preemptive right, co-sale right or right of first refusal or other
similar right to purchase any of the Offered Shares that are to be sold by the
Company or the other Selling Shareholder to the Underwriters pursuant to this
Agreement, except for such rights as such Selling Shareholder has waived prior
to the date hereof or as have been described in the Registration Statement and
Prospectus, and (iii) does not own any warrants, options or similar rights to
acquire, and does not have any right or arrangement to acquire, any capital
stock, right, warrants, options or other securities from the Company, other than
those disclosed in the Registration Statement and the Prospectus.

        (g)   No Further Consents, etc. Except for such consents, approvals and
waivers which have been obtained by such Selling Shareholder on or prior to the
date of this Agreement, no consent, approval or waiver is required under any
instrument or agreement to which such Selling Shareholder is a party or by which
it is bound or under which it is entitled to any right or benefit,

10

--------------------------------------------------------------------------------






in connection with the offering, sale or purchase by the Underwriters of any of
the Offered Shares which may be sold by such Selling Shareholder under this
Agreement or the consummation by such Selling Shareholder of any of the other
transactions contemplated hereby.

        (h)   Disclosure Made by such Selling Shareholder in the Prospectus. All
information furnished by or on behalf of such Selling Shareholder in writing
expressly for use in the Registration Statement and Prospectus is, and on the
First Closing Date and the applicable Option Closing Date will be, true,
correct, and complete in all material respects, and does not, and on the First
Closing Date and the applicable Option Closing Date will not, contain any untrue
statement of a material fact or omit to state any material fact necessary to
make such information not misleading. Such Selling Shareholder confirms as
accurate the number of shares of Common Stock set forth opposite such Selling
Shareholder's name in the Prospectus under the caption "Selling Shareholders"
(both prior to and after giving effect to the sale of the Offered Shares).

        (i)    No Price Stabilization or Manipulation; Compliance with
Regulation M. Such Selling Shareholder has not taken, directly or indirectly,
any action designed to or that might be reasonably expected to cause or result
in stabilization or manipulation of the price of the Common Stock or any other
reference security with respect to the Common Stock, whether to facilitate the
sale or resale of the Offered Shares or otherwise, and has taken no action which
would directly or indirectly violate any provision of Regulation M.

        (j)    No Transfer Taxes or Other Fees. There are no transfer taxes or
other similar fees or charges under Federal law or the laws of any state, or any
political subdivision thereof, required to be paid in connection with the
execution and delivery of this Agreement or the sale by the Selling Shareholders
of the Offered Shares.

        (k)   Distribution of Offering Materials by the Selling Shareholders.
The Selling Shareholders have not distributed and will not distribute, prior to
the later of (i) the expiration or termination of the option granted to the
several Underwriters under Section 2 and (ii) the completion of the
Underwriters' distribution of the Offered Shares, any offering material in
connection with the offering and sale of the Offered Shares other than a
preliminary prospectus, the Prospectus or the Registration Statement or other
materials, if any, permitted by the Securities Act.

        (l)    Confirmation of Company Representations and Warranties. Such
Selling Shareholder is familiar with the Registration Statement and the
Prospectus and has no knowledge of any material fact, condition or information
not disclosed in the Registration Statement or the Prospectus which has had or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and is not prompted to sell any of the Offered Shares by
any material information concerning the Company which is not set forth in the
Registration Statement and the Prospectus.

        Such Selling Shareholder acknowledges that the Underwriters and, for
purposes of the opinion to be delivered pursuant to Section 5 hereof, counsel to
WEDGE and counsel to the Underwriters, will rely upon the accuracy and
truthfulness of the foregoing representations and hereby consents to such
reliance.

Section 2. Purchase, Sale and Delivery of the Offered Shares.

        (a)   The Firm Shares. Upon the terms herein set forth, (i) the Company
agrees to issue and sell to the several Underwriters an aggregate of 6,000,000
Firm Shares and (ii) the Selling Shareholders agree to sell to the several
Underwriters an aggregate of 6,600,000 Firm Shares, with each Selling
Shareholder selling the number of Firm Shares set forth opposite such Selling
Shareholder's name on Schedule B. On the basis of the representations,
warranties and agreements herein contained, and upon the terms but subject to
the conditions herein set forth, each Underwriter agrees, severally and not
jointly, to purchase from the Company and the Selling Shareholders the
respective number of Firm

11

--------------------------------------------------------------------------------



Shares set forth opposite its name on Schedule A. The purchase price per Firm
Share to be paid by the several Underwriters to the Company and the Selling
Shareholders shall be $11.6865 per share.

        (b)   The First Closing Date. Delivery of the Firm Shares to be
purchased by the Underwriters and payment therefor shall be made at the offices
of Baker Botts, L.L.P., 910 Louisiana, Houston, Texas (or such other place as
may be agreed to by the Company and the Representative) at 9:00 a.m. Houston
time, on March 29, 2005, or such other time and date not later than 12:30 p.m.
Houston time, on April 12, 2005, as the Representative shall designate by notice
to the Company (the time and date of such closing are called the "First Closing
Date"). The Company and the Selling Shareholders hereby acknowledge that
circumstances under which the Representative may provide notice to postpone the
First Closing Date as originally scheduled include any determination by the
Company, the Selling Shareholders or the Representative to recirculate to the
public copies of an amended or supplemented Prospectus or a delay as
contemplated by the provisions of Section 10. Upon the written request of
Chesapeake Energy Corporation ("Chesapeake"), the Underwriters agree to allocate
a percentage (or such lesser amount as may be requested by Chesapeake) of the
Firm Shares to be sold by the Company equal to the percentage of the outstanding
Common Stock held by Chesapeake (assuming the conversion of all outstanding
convertible preferred stock or debt) on the First Closing Date (the "Chesapeake
Firm Shares"), to the account of Chesapeake in accordance with Chesapeake's
election to exercise the preemptive rights which it holds in connection with the
Company's offering of those shares.

        (c)   The Optional Shares; Option Closing Date. In addition, on the
basis of the representations, warranties and agreements herein contained, and
upon the terms but subject to the conditions herein set forth, the Company and
WEDGE hereby grant an option to the several Underwriters to purchase, severally
and not jointly, up to an aggregate of 1,890,000 Optional Shares from the
Company and WEDGE at the purchase price per share to be paid by the Underwriters
for the Firm Shares. The option granted hereunder is for use by the Underwriters
solely in covering any over-allotments in connection with the sale and
distribution of the Firm Shares. The option granted hereunder may be exercised
at any time and from time to time in whole or in part upon notice by the
Representative to the Company and WEDGE, which notice may be given at any time
within 30 days from the date of this Agreement. Such notice shall set forth
(i) the aggregate number of Optional Shares as to which the Underwriters are
exercising the option, (ii) the names and denominations in which the Optional
Shares are to be registered and (iii) the time, date and place at which such
Optional Shares will be delivered (which time and date may be simultaneous with,
but not earlier than, the First Closing Date; and in such case the term "First
Closing Date" shall refer to the time and date of delivery of certificates for
the Firm Shares and such Optional Shares). Such time and date of delivery, if
subsequent to the First Closing Date, is called an "Option Closing Date" and
shall be determined by the Representative and shall not be earlier than three
nor later than five full business days after delivery of such notice of
exercise. If any Optional Shares are to be purchased, (a) each Underwriter
agrees, severally and not jointly, to purchase the number of Optional Shares
(subject to such adjustments to eliminate fractional shares as the
Representative may determine) that bears the same proportion to the total number
of Optional Shares to be purchased as the number of Firm Shares set forth on
Schedule A opposite the name of such Underwriter bears to the total number of
Firm Shares and (b) each of the Company and WEDGE agrees, severally and not
jointly, to sell the number of Optional Shares (subject to such adjustments to
eliminate fractional shares as the Representative may determine) that bears the
same proportion to the total number of Optional Shares to be sold as the number
of Optional Shares with respect to the Company or WEDGE, as applicable, set
forth in the first paragraph of this Agreement bears to the total number of
Optional Shares set forth therein. The Representative may cancel the option at
any time prior to its expiration by giving written notice of such cancellation
to the Company and WEDGE. Upon the written request of Chesapeake, the
Underwriters agree to allocate a percentage (or such lesser amount as may be
requested by Chesapeake) of the Optional Shares to be sold by the Company equal
to the percentage of the outstanding Common Stock held by the

12

--------------------------------------------------------------------------------




Chesapeake (assuming the conversion of all outstanding convertible preferred
stock or debt) on the First Closing Date (and, if applicable, at each Option
Closing Date) (the "Chesapeake Optional Shares"), to the account of Chesapeake
in accordance with Chesapeake's election to exercise the preemptive rights which
it holds in connection with the Company's offering of those shares.

        (d)   Public Offering of the Offered Shares. The Representative hereby
advises the Company and the Selling Shareholders that the Underwriters intend to
offer for sale to the public, initially on the terms set forth in the
Prospectus, their respective portions of the Offered Shares as soon after this
Agreement has been executed and the Registration Statement has been declared
effective as the Representative, in its sole judgment, has determined is
advisable and practicable.

        (e)   Payment for the Offered Shares. Payment for the Offered Shares to
be sold by the Company shall be made at the First Closing Date (and, if
applicable, at each Option Closing Date) by wire transfer of immediately
available funds to the order of the Company. Payment for the Offered Shares to
be sold by each Selling Shareholder shall be made at the First Closing Date
(and, if applicable, at each Option Closing Date) by wire transfer of
immediately available funds to the order of such Selling Shareholder.

        It is understood that the Representative has been authorized, for its
own account and the accounts of the several Underwriters, to accept delivery of
and receipt for, and make payment of the purchase price for, the Firm Shares and
any Optional Shares the Underwriters have agreed to purchase. Jefferies,
individually and not as the Representative of the Underwriters, may (but shall
not be obligated to) make payment for any Offered Shares to be purchased by any
Underwriter whose funds shall not have been received by the Representative by
the First Closing Date or the applicable Option Closing Date, as the case may
be, for the account of such Underwriter, but any such payment shall not relieve
such Underwriter from any of its obligations under this Agreement.

        Each Selling Shareholder hereby agrees that it will pay all stock
transfer taxes, stamp duties and other similar taxes, if any, payable upon the
sale or delivery of the Offered Shares to be sold by such Selling Shareholder to
the several Underwriters, or otherwise in connection with the performance of
such Selling Shareholder's obligations hereunder.

        (f)    Delivery of the Offered Shares. The Company and the Selling
Shareholders, through the facilities of the Depository Trust Company ("DTC"),
shall deliver, or cause to be delivered, to the Representative for the accounts
of the several Underwriters a securities entitlement with respect to the Firm
Shares to be sold by them at the First Closing Date, in each case against
receipt of a wire transfer of immediately available funds for the amount of the
purchase price therefor. The Company and WEDGE, through the facilities of DTC,
shall also deliver, or cause to be delivered, to the Representative for the
accounts of the several Underwriters, a securities entitlement with respect to
the Optional Shares the Underwriters have agreed to purchase from them at the
First Closing Date or the applicable Option Closing Date, as the case may be, in
each case against the receipt of a wire transfer of immediately available funds
for the amount of the purchase price therefor. At least two full business days
prior to the First Closing Date (or the applicable Option Closing Date, as the
case may be), (i) each Selling Shareholder shall deliver to the transfer agent
and registrar of the Common Stock (the "Transfer Agent") any certificates
evidencing shares of Common Stock (to the extent that the Transfer Agent
requires delivery of such certificates) necessary to cause the Transfer Agent to
arrange for the delivery of the Offered Shares in accordance with the provisions
of this Section 2(f) and authorize and instruct the Transfer Agent to cancel any
such certificates and (ii) each of the Company and each Selling Shareholder
shall authorize the Transfer Agent to arrange for the delivery of the Offered
Shares in accordance with the provisions of this Section 2(f). The Offered
Shares shall be registered in such names and denominations as the Representative
shall have requested at least two full business days prior to the First Closing
Date (or the applicable Option Closing Date, as the case may be). Upon delivery,
the Offered Shares shall be registered in the name of Cede & Co., as nominee for
DTC. Time

13

--------------------------------------------------------------------------------




shall be of the essence, and delivery at the time and place specified in this
Agreement is a further condition to the obligations of the Underwriters.

        (g)   Delivery of Prospectus to the Underwriters. Not later than
12:00 p.m. on the second business day following the date the Offered Shares are
first released by the Underwriters for sale to the public, the Company shall
deliver or cause to be delivered, copies of the Prospectus in such quantities
and at such places as the Representative shall reasonably request.

        (h)   Repayment of Commissions.

        (i)    If Chesapeake elects to purchase some or all of the Chesapeake
Firm Shares in accordance with its election to exercise the preemptive rights
which it holds in connection with the Company's offering of the Firm Shares, the
Underwriters shall pay, as soon as is reasonably practicable after the First
Closing Date, to the Company an amount equal to the number of Chesapeake Firm
Shares purchased by Chesapeake in accordance with its election to exercise the
preemptive rights which it holds in connection with the Company's offering of
the Firm Shares, multiplied by the amount obtained by subtracting the purchase
price per Firm Share to be paid by the several Underwriters to the Company set
forth in Section 2(a) herein from the public offering price set forth on the
outside front cover page of the Prospectus.

        (ii)   If Chesapeake elects to purchase some or all of the Chesapeake
Optional Shares in accordance with its election to exercise the preemptive
rights which it holds in connection with the Company's offering of the Optional
Shares, the Underwriters shall pay, as soon as is reasonably practicable after
the applicable First Closing Date or Option Closing Date, to the Company an
amount equal to the number of Chesapeake Optional Shares purchased by Chesapeake
in accordance with its election to exercise the preemptive rights which it holds
in connection with the Company's offering of the Optional Shares, multiplied by
the amount obtained by subtracting the purchase price per Optional Share to be
paid by the several Underwriters to the Company set forth in Section 2(c) herein
from the public offering price set forth on the outside front cover page of the
Prospectus.

14

--------------------------------------------------------------------------------





Section 3. Additional Covenants.

        A. Covenants of the Company.    The Company further covenants and agrees
with each Underwriter as follows:

        (a)   Representative's Review of Proposed Amendments and Supplements.
During the period beginning on the date hereof and ending on the later of the
First Closing Date or such date, as in the opinion of counsel for the
Underwriters, the Prospectus is no longer required by law to be delivered in
connection with sales by an Underwriter or dealer (the "Prospectus Delivery
Period"), prior to amending or supplementing the Registration Statement
(including any registration statement filed under Rule 462(b) under the
Securities Act) or the Prospectus, the Company shall furnish to the
Representative for review a copy of each such proposed amendment or supplement,
and the Company shall not file any such proposed amendment or supplement without
the Representative's consent (which shall not be unreasonably withheld or
delayed).

        (b)   Securities Act Compliance. After the date of this Agreement, the
Company shall promptly advise the Representative in writing (i) of the receipt
of any comments of, or requests for additional or supplemental information from,
the Commission with respect to the Registration Statement or the Prospectus or
any amendment or supplement thereto, (ii) of the time and date of any filing of
any post-effective amendment to the Registration Statement or any amendment or
supplement to any preliminary prospectus relating to the offering of the Offered
Shares contemplated hereby or the Prospectus, (iii) of the time and date that
any post-effective amendment to the Registration Statement becomes effective and
(iv) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or any post-effective amendment
thereto or of any order preventing or suspending the use of any preliminary
prospectus used in connection with the offering of the Offered Shares
contemplated hereby or the Prospectus. If the Commission shall enter any such
stop order at any time, the Company will use its reasonable best efforts to
obtain the lifting of such order at the earliest possible date. During the
Prospectus Delivery Period, the Company shall promptly advise the Representative
in writing of any proceedings to remove, suspend or terminate from listing or
quotation the shares of Common Stock from any securities exchange upon which it
is listed for trading or included or designated for quotation, or of the
threatening or initiation of any proceedings for any of such purposes.
Additionally, the Company agrees that, during the Prospectus Delivery Period, it
shall comply with the provisions of Rules 424(b) and 430A, as applicable, under
the Securities Act and will use its reasonable efforts to confirm that any
filings made by the Company under such Rule 424(b) were received in a timely
manner by the Commission.

        (c)   Amendments and Supplements to the Prospectus and Other Securities
Act Matters. If, during the Prospectus Delivery Period, any event shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Prospectus in order to make the statements therein, in the light of the
circumstances when the Prospectus is delivered to a purchaser, not misleading,
or if in the opinion of the Representative or counsel for the Underwriters it is
otherwise necessary to amend or supplement the Prospectus to comply with
applicable law, the Company agrees to promptly prepare (subject to
Section 3(A)(a) hereof), file with the Commission and furnish at its own expense
to the Underwriters and to dealers, amendments or supplements to the Prospectus
so that the statements in the Prospectus as so amended or supplemented will not,
in the light of the circumstances when the Prospectus is delivered to a
purchaser, be misleading or so that the Prospectus, as amended or supplemented,
will comply with applicable law. Neither the Representative's consent to, or
delivery of, any such amendment or supplement shall constitute a waiver of any
of the Company's obligations under this Section 3(A)(c).

15

--------------------------------------------------------------------------------






        (d)   Copies of any Amendments and Supplements to the Prospectus. The
Company agrees to furnish to the Representative, without charge, during the
Prospectus Delivery Period, as many copies of the Prospectus and any amendments
and supplements thereto as the Representative may reasonably request.

        (e)   Blue Sky Compliance. The Company shall cooperate with the
Representative and counsel for the Underwriters to qualify or register the
Offered Shares for sale under (or obtain exemptions from the application of) the
state securities or blue sky laws of those jurisdictions designated by the
Representative, shall comply with such laws and shall continue such
qualifications, registrations and exemptions in effect so long as required for
the distribution of the Offered Shares. The Company shall not be required to
qualify as a foreign corporation or to take any action that would subject it to
general service of process in any such jurisdiction where it is not presently
qualified or where it would be subject to taxation as a foreign corporation. The
Company will advise the Representative promptly of the suspension of the
qualification or registration of (or any such exemption relating to) the Offered
Shares for offering, sale or trading in any jurisdiction or any initiation or
threat of any proceeding for any such purpose, and in the event of the issuance
of any order suspending such qualification, registration or exemption, the
Company shall use its reasonable best efforts to obtain the withdrawal thereof
at the earliest possible moment.

        (f)    Use of Proceeds. The Company shall apply the net proceeds from
the sale of the Offered Shares sold by it in the manner described under the
caption "Use of Proceeds" in the Prospectus.

        (g)   Transfer Agent. The Company shall engage and maintain, at its
expense, a registrar and transfer agent for the shares of Common Stock.

        (h)   Earnings Statement. As soon as practicable, the Company will make
generally available to its security holders and to the Representative an
earnings statement (which need not be audited) covering the period of at least
12 months after the effective date of the Registration Statement and that
satisfies the provisions of Section 11(a) of the Securities Act.

        (i)    Periodic Reporting Obligations. During the Prospectus Delivery
Period the Company shall file, on a timely basis, with the Commission and the
American Stock Exchange all reports and documents required to be filed under the
Exchange Act.

        (j)    Listing. The Company will use its best efforts to list, subject
to notice of issuance, the Offered Shares on the American Stock Exchange and to
maintain the listing of the Offered Shares on the American Stock Exchange for so
long as other shares of Common Stock are listed on the American Stock Exchange.

        (k)   Company to Provide Copy of the Prospectus in Form That May be
Downloaded from the Internet. The Company shall cause to be prepared and
delivered, at its expense, within one business day from the effective date of
this Agreement, to Jefferies an "electronic Prospectus" to be used by the
Underwriters in connection with the offering and sale of the Offered Shares. As
used herein, the term "electronic Prospectus" means a form of Prospectus, and
any amendment or supplement thereto, that meets each of the following
conditions: (i) it shall be encoded in an electronic format, satisfactory to
Jefferies, that may be transmitted electronically by Jefferies and the other
Underwriters to offerees and purchasers of the Offered Shares for at least the
Prospectus Delivery Period; (ii) it shall disclose the same information as the
paper Prospectus and Prospectus filed pursuant to EDGAR, except to the extent
that graphic and image material cannot be disseminated electronically, in which
case such graphic and image material shall be replaced in the electronic
Prospectus with a fair and accurate narrative description or tabular
representation of such material, as appropriate; and (iii) it shall be in or
convertible into a paper format or an electronic format, satisfactory to
Jefferies, that will allow investors to store and have access to the Prospectus
at a future time, without charge to investors (other than any fee charged for

16

--------------------------------------------------------------------------------






subscription to the Internet as a whole and for on-line time). The Company
hereby confirms that, upon receipt of a request by an investor or his or her
representative within the Prospectus Delivery Period, the Company shall transmit
or cause to be transmitted promptly, without charge, a paper copy of the
Prospectus.

        (l)    Agreement Not to Offer or Sell Additional Shares. During the
period commencing on the date hereof and ending on the 60th day following the
date of the Prospectus (the "Lock-up Period"), the Company will not, without the
prior written consent of Jefferies (which consent may be withheld at the sole
discretion of Jefferies), directly or indirectly, sell, offer, contract or grant
any option to sell, pledge, transfer or establish an open "put equivalent
position" within the meaning of Rule 16a-1(h) under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any shares of
Common Stock, options or warrants to acquire shares of Common Stock or
securities exchangeable or exercisable for or convertible into shares of Common
Stock (other than as contemplated by this Agreement with respect to the Offered
Shares); provided, however, that the Company may (i) issue shares or options to
purchase its shares of Common Stock, or shares of Common Stock upon exercise of
options, pursuant to any stock option, stock bonus or other stock plan or
arrangement existing on the date of this Agreement, and (ii) issue shares of
Common Stock to acquire (in a business combination or otherwise) the capital
stock or assets of any corporation, limited liability company, partnership or
other entity or business unit.

        (m)  Investment Limitation. The Company shall not invest, or otherwise
use the proceeds received by the Company from its sale of the Offered Shares in
such a manner as would require the Company or any of its subsidiaries to
register as an investment company under the Investment Company Act.

        (n)   No Stabilization or Manipulation; Compliance with Regulation M.
The Company will not take, directly or indirectly, any action designed to or
that might be reasonably expected to cause or result in stabilization or
manipulation of the price of the Common Stock or any other reference security
with respect to the Common Stock, whether to facilitate the sale or resale of
the Offered Shares or otherwise, and the Company will, and will use reasonable
efforts to cause each of its affiliates to, comply with all applicable
provisions of Regulation M in connection with the Offered Shares. If the
limitations of Rule 102 of Regulation M ("Rule 102") do not apply with respect
to the Offered Shares or any other reference security with respect to the Common
Stock pursuant to any exception set forth in Section (d) of Rule 102, then
promptly upon notice from the Representative (or, if later, at the time stated
in the notice), the Company will, and will use reasonable efforts to cause each
of its affiliates to, comply with Rule 102 as though such exception was not
available but the other provisions of Rule 102 (as interpreted by the
Commission) did apply.

        (o)   Existing Lock-Up Agreement. During the Lock-up Period, the Company
will enforce all existing agreements, including those executed in connection
with this Agreement, between the Company and any of its security holders that
prohibit the sale, transfer, assignment, pledge or hypothecation of any of the
Company's securities in connection with the public offering contemplated by this
Agreement.

        B. Covenants of the Selling Shareholders.    Each Selling Shareholder
further covenants and agrees with each Underwriter:

        (a)   Agreement Not to Offer or Sell Additional Shares. Such Selling
Shareholder will not, without the prior written consent of Jefferies (which
consent may be withheld in its sole discretion), directly or indirectly, sell,
offer, contract or grant any option to sell (including without limitation any
short sale), pledge, transfer, establish an open "put equivalent position"
within the meaning of Rule 16a-1(h) under the Exchange Act, or otherwise dispose
of any shares of Common

17

--------------------------------------------------------------------------------



Stock, options or warrants to acquire shares of Common Stock, or securities
exchangeable or exercisable for or convertible into shares of Common Stock
currently or hereafter owned either of record or beneficially (as defined in
Rule 13d-3 under Securities Exchange Act of 1934, as amended) by the
undersigned, or publicly announce the undersigned's intention to do any of the
foregoing, for a period commencing on the date hereof and continuing through the
close of trading on the last day of the Lock-up Period. The foregoing sentence
shall not apply to (i) the sale of Offered Shares to the Underwriters pursuant
to this Agreement, (ii) transactions relating to shares of Common Stock or other
securities acquired in open market transactions after completion of the offering
contemplated by this Agreement, (iii) the transfer of any or all of the shares
of Common Stock owned by such Selling Shareholder as a bona fide gift or gifts;
provided, however, that in any such case it shall be a condition to such
transfer that the transferee executes and delivers to Jefferies an agreement
stating that the transferee is receiving and holding such shares subject to the
provisions of this Section 3(B)(a), and there shall be no further transfer of
such shares except in accordance with this Section 3(B)(a) and (iv) the transfer
of any or all of the shares of Common Stock owned by such Selling Shareholder as
a distribution to its shareholders or members; provided, however, that in any
such case it shall be a condition to such transfer that the transferee executes
and delivers to Jefferies an agreement stating that the transferee is receiving
and holding such shares subject to the provisions of this Section 3(B)(a), and
there shall be no further transfer of such shares except in accordance with this
Section 3(B)(a).

        (b)   No Stabilization or Manipulation; Compliance with Regulation M.
Such Selling Shareholder will not take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Common Stock or any other
reference security with respect to the Common Stock, whether to facilitate the
sale or resale of the Offered Shares or otherwise, and such Selling Shareholder
will, and will use reasonable efforts to cause each of its affiliates to, comply
with all applicable provisions of Regulation M in connection with the offering
of the Offered Shares. If the limitations of Rule 102 do not apply with respect
to the Offered Shares or any other reference security pursuant to any exception
set forth in Section (d) of Rule 102, then promptly upon notice from the
Representative (or, if later, at the time stated in the notice), such Selling
Shareholder will, and will use reasonable efforts to cause each of its
affiliates to, comply with Rule 102 as though such exception was not available
but the other provisions of Rule 102 (as interpreted by the Commission) did
apply.

        (c)   Delivery of Forms W-8 and W-9. To deliver to the Representative
prior to the First Closing Date a properly completed and executed United States
Treasury Department Form W-8 (if the Selling Shareholder is a non-United States
person) or Form W-9 (if such Selling Shareholder is a United States Person).

        C. Waiver of Performance.    Jefferies, on behalf of the several
Underwriters, may, in its sole discretion, waive in writing the performance by
the Company or either or both of the Selling Shareholders of any one or more of
the foregoing covenants.

        Section 4. Payment of Expenses.    The Company and the Selling
Shareholders, jointly and severally, agree to pay in such proportions as they
may agree upon among themselves all costs, fees and expenses incurred in
connection with the performance of their obligations hereunder and in connection
with the transactions contemplated hereby, including without limitation (i) all
expenses incident to the issuance and delivery of the Offered Shares (including
all printing and engraving costs), (ii) all fees and expenses of the registrar
and transfer agent of the shares of Common Stock, (iii) all necessary issue,
transfer and other stamp taxes in connection with the issuance and sale of the
Offered Shares to the Underwriters, (iv) all fees and expenses of the Company's
counsel, independent public or certified public accountants and other advisors
(excluding the Underwriters and their advisors), (v) all costs and expenses
incurred in connection with the preparation, printing, filing, shipping and
distribution of the Registration Statement (including financial statements,
exhibits, schedules, consents and certificates of

18

--------------------------------------------------------------------------------




experts), each preliminary prospectus and the Prospectus, and all amendments and
supplements thereto, and this Agreement, (vi) all filing fees, attorneys' fees
and expenses incurred by the Company or the Underwriters in connection with
qualifying or registering (or obtaining exemptions from the qualification or
registration of) all or any part of the Offered Shares for offer and sale under
the state securities or blue sky laws and, if requested by the Representative,
preparing and printing a "Blue Sky Survey" or memorandum, and any supplements
thereto, advising the Underwriters of such qualifications, registrations and
exemptions, (vii) the filing fees incident to the NASD's review and approval of
the Underwriters' participation in the offering and distribution of the Offered
Shares, (viii) the fees and expenses associated with listing the Offered Shares
on the American Stock Exchange, (ix) all other fees, costs and expenses referred
to in Item 13 of Part II of the Registration Statement, and (x) the costs and
expenses of the Company relating to investor presentations on any "road show"
undertaken in connection with the marketing of the offering of the Offered
Shares to prospective investors and the Underwriters' sales forces, including,
without limitation, expenses associated with the production of road show slides
and graphics, fees and expenses of any consultants, which consultants are
engaged with the consent of the Company in connection with the road show
presentations, travel, lodging and other expenses incurred by the officers of
the Company and any such consultants, and the cost of any aircraft chartered in
connection with the road show. Except as provided in this Section 4, Section 6,
Section 8 and Section 9 hereof, the Underwriters shall pay their own expenses,
including the fees and disbursements of their counsel.

        Each Selling Shareholder further agrees with each Underwriter to pay
(directly or by reimbursement) all fees and expenses incident to the performance
of their obligations under this Agreement which are not otherwise specifically
provided for herein, including but not limited to (i) fees and expenses of
counsel and other advisors for such Selling Shareholder and (ii) expenses and
taxes incident to the sale and delivery of the Offered Shares to be sold by such
Selling Shareholder to the Underwriters hereunder.

        This Section 4 shall not affect or modify any separate, valid agreement
relating to the allocation of payment of expenses between the Company, on the
one hand, and any of the Selling Shareholders, on the other hand.

        Section 5. Conditions of the Obligations of the Underwriters.    The
obligations of the several Underwriters to purchase and pay for the Offered
Shares as provided herein on the First Closing Date and, with respect to the
Optional Shares, each Option Closing Date, shall be subject to the accuracy of
the representations and warranties of the Company and the Selling Shareholders
set forth in Sections 1(A) and 1(B) hereof as of the date hereof and as of the
First Closing Date as though then made and, with respect to the Optional Shares,
as of each Option Closing Date as though then made, to the timely performance by
the Company and the Selling Shareholders of their respective covenants and other
obligations hereunder, and to each of the following additional conditions:

        (a)   Accountants' Comfort Letters. On the date hereof, the
Representative shall have received a letter dated the date hereof addressed to
the Underwriters, in form and substance satisfactory to the Representative (and
an additional four conformed copies of such letter for the other Underwriters),
(i) containing statements and information of the type ordinarily included in
accountant's "comfort letters" to underwriters, (x) in the case of KPMG LLP,
independent public or certified public accountants for the Company, with respect
to the audited and unaudited financial statements and certain financial
information of the Company contained in the Registration Statement and the
Prospectus, delivered according to Statement of Auditing Standards No. 72 (or
any successor bulletin), (y) in the case of Brady, Martz & Associates, P.C.,
independent public or certified public accountants for Wolverine, with respect
to the audited and unaudited financial statements of Wolverine contained in the
Registration Statement and the Prospectus and (z), in the case of Kennedy and
Coe, LLC, independent public or certified public accountants for Allen, with
respect to the audited and unaudited financial statements of Allen contained in
the

19

--------------------------------------------------------------------------------



Registration Statement and the Prospectus, and (ii) confirming, in the case of
each of the accountants identified in subsections (i)(x), (i)(y) and (i)(z)
above, that they are (A) independent public or certified public accountants as
required by the Securities Act and the Exchange Act and (B) in compliance with
the applicable requirements relating to the qualification of accountants under
Rule 2-01 of Regulation S-X.

        (b)   Compliance with Registration Requirements; No Stop Order; No
Objection from NASD. For the period from and after effectiveness of this
Agreement and prior to the First Closing Date and, with respect to the Optional
Shares, each Option Closing Date:

        (i)    the Company shall have filed the Prospectus with the Commission
(including the information required by Rule 430A under the Securities Act) in
the manner and within the time period required by Rule 424(b) under the
Securities Act; or the Company shall have filed a post-effective amendment to
the Registration Statement containing the information required by such
Rule 430A, and such post-effective amendment shall have become effective;

        (ii)   no stop order suspending the effectiveness of the Registration
Statement, any Rule 462(b) Registration Statement, or any post-effective
amendment to the Registration Statement, shall be in effect and no proceedings
for such purpose shall have been instituted or threatened by the Commission; and

        (iii)  the NASD shall have raised no objection to the fairness and
reasonableness of the underwriting terms and arrangements.

        (c)   No Material Adverse Change. For the period from and after the date
of this Agreement and prior to the First Closing Date and, with respect to the
Optional Shares, each Option Closing Date there shall not have occurred any
event, change or development which, singly or in the aggregate, would have a
Material Adverse Effect.

        (d)   Opinion of Counsel for the Company. On each of the First Closing
Date and each Option Closing Date, the Representative shall have received the
opinion of Baker Botts L.L.P., counsel for the Company, dated as of such Closing
Date, the form of which is attached as Exhibit A (and the Representative shall
have received an additional four conformed copies of such counsel's legal
opinion for the other Underwriters). On each of the First Closing Date and each
Option Closing Date, the Representative shall have received the opinion of Cox
Smith Matthews Incorporated, counsel for the Company, dated as of such Closing
Date, the form of which is attached as Exhibit B (and the Representative shall
have received an additional four conformed copies of such counsel's legal
opinion for the other Underwriters).

        (e)   Opinion of Counsel for the Underwriters. On each of the First
Closing Date and each Option Closing Date, the Representative shall have
received the opinion of Fulbright & Jaworski L.L.P., counsel for the
Underwriters, in form and substance satisfactory to the Underwriters, dated as
of such Closing Date.

        (f)    Officers' Certificate. On each of the First Closing Date and each
Option Closing Date the Representative shall have received a written certificate
executed by the Chairman of the Board, Chief Executive Officer or President of
the Company and the Chief Financial Officer or Chief Accounting Officer of the
Company, dated as of such Closing Date, to the effect set forth in subsections
(b)(ii) and (c) of this Section 5, and further to the effect that:

        (i)    the representations, warranties and covenants of the Company set
forth in Section 1(A) of this Agreement are true and correct in all material
respects (except for any such representation or warranty that is by its terms
qualified by materiality, which representation shall be true and correct) with
the same force and effect as though expressly made on and as of such Closing
Date; and

20

--------------------------------------------------------------------------------



        (ii)   the Company has complied with all the agreements hereunder and
satisfied all the conditions on its part to be performed or satisfied hereunder
at or prior to such Closing Date.

        (g)   Bring-down Comfort Letters. On each of the First Closing Date and
each Option Closing Date, the Representative shall have received from each of
(i) KPMG LLP, independent public or certified public accountants for the
Company, (ii) Brady, Martz & Associates, P.C., independent public or certified
public accountants for Wolverine, and (ii) Kennedy and Coe, LLC, independent
public or certified public accountants for Allen, a letter dated such date, in
form and substance satisfactory to the Representative, to the effect that they
reaffirm the statements made in the letter furnished by them pursuant to
subsection (a) of this Section 5, except that the specified date referred to
therein for the carrying out of procedures shall be no more than three business
days prior to the First Closing Date or the applicable Option Closing Date, as
the case may be (and the Representative shall have received an additional four
conformed copies of such accountants' letter for the other Underwriters).

        (h)   Opinion of Counsel for WEDGE. On each of the First Closing Date
and each Option Closing Date, the Representative shall have received the opinion
of Fant & Burman, L.L.P., counsel for WEDGE, dated as of such Closing Date, the
form of which is attached as Exhibit C (and the Representative shall have
received an additional four conformed copies of such counsel's legal opinion for
the other Underwriters).

        (i)    Selling Shareholders' Certificates. On each of the First Closing
Date and each Option Closing Date the Representative shall receive a written
certificate executed by each Selling Shareholder, dated as of such Closing Date,
to the effect that:

        (i)    the representations, warranties and covenants of such Selling
Shareholder set forth in Section 1(B) of this Agreement are true and correct in
all material respects (except for any such representation or warranty that is by
its terms qualified by materiality, which representation or warranty shall be
true and correct) with the same force and effect as though expressly made by
such Selling Shareholder on and as of such Closing Date; and

        (ii)   such Selling Shareholder has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to such Closing Date.

        (j)    Selling Shareholders' Documents. On the date hereof, the Company
and the Selling Shareholders shall have furnished for review by the
Representative (a) a copy of an instruction letter signed by each of the Selling
Shareholders authorizing the Company to cause the Offered Shares owned by them
to be transferred to be sold in connection with the offering of the Offered
Shares and (b) such information, certificates and documents as the
Representative may reasonably request.

        (k)   Lock-Up Agreement from Certain Securityholders of the Company
Other Than Selling Shareholders. On or prior to the date hereof, the Company
shall have furnished to the Representative an agreement in the form of Exhibit D
hereto from (i) each officer and director of the Company, and (ii) Chesapeake,
and such agreements shall be in full force and effect on each of the First
Closing Date and each Option Closing Date.

        (l)    Approval of Listing. The Offered Shares shall have been approved
for listing on the American Stock Exchange, subject only to official notice of
issuance.

        (m)  Additional Documents. On or before each of the First Closing Date
and each Option Closing Date, the Representative and counsel for the
Underwriters shall have received such information, documents and opinions as
they may reasonably require for the purposes of enabling them to pass upon the
issuance and sale of the Offered Shares as contemplated herein, or in order to
evidence the accuracy of any of the representations and warranties of the
Company or the

21

--------------------------------------------------------------------------------






Selling Shareholders, or the satisfaction of any of the conditions or agreements
of the Company or the Selling Shareholders, herein contained.

        If any condition specified in this Section 5 is not satisfied when and
as required to be satisfied, this Agreement may be terminated by the
Representative by notice to the Company and the Selling Shareholders at any time
on or prior to the First Closing Date and, with respect to the Optional Shares,
at any time prior to the applicable Option Closing Date, which termination shall
be without liability on the part of any party to any other party, except that
Section 4, Section 6, Section 8 and Section 9 shall at all times be effective
and shall survive such termination.

        Section 6. Reimbursement of Underwriters' Expenses.    If this Agreement
is terminated by the Representative pursuant to Section 5, Section 10,
Section 11(iv), Section 11(v) or Section 17, or if the sale to the Underwriters
of the Offered Shares on the First Closing Date is not consummated because of
any refusal, inability or failure on the part of the Company or the Selling
Shareholders to perform any agreement herein or to comply with any provision
hereof, the Company agrees to reimburse the Representative and the other
Underwriters (or such Underwriters as have terminated this Agreement with
respect to themselves), severally, upon demand for all out-of-pocket expenses
that shall have been reasonably incurred by the Representative and the
Underwriters in connection with the proposed purchase and the offering and sale
of the Offered Shares, including but not limited to fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.

        Section 7. Effectiveness of this Agreement.    This Agreement shall not
become effective until the later of (i) the execution of this Agreement by the
parties hereto and (ii) notification by the Commission to the Company and the
Representative of the effectiveness of the Registration Statement under the
Securities Act.

Section 8. Indemnification.

        (a)   Indemnification of the Underwriters. Each of the Company and each
Selling Shareholder, jointly and severally, agrees to indemnify and hold
harmless each Underwriter, its officers and employees, and each person, if any,
who controls any Underwriter within the meaning of the Securities Act and the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which such Underwriter or such controlling person may become subject, under
the Securities Act, the Exchange Act or other federal or state statutory law or
regulation, or at common law or otherwise (including in settlement of any
litigation if such settlement is effected in accordance with Section 8(d) of
this Agreement), insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based
(i) upon any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement, or any amendment thereto, including any
information deemed to be a part thereof pursuant to Rule 430A under the
Securities Act, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading; or (ii) upon any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus or the Prospectus (or any
amendment or supplement thereto), or the omission or alleged omission therefrom
of a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; and to
reimburse each Underwriter and each such controlling person for any and all
reasonable expenses (including the reasonable fees and disbursements of counsel
chosen by Jefferies) as such expenses are incurred by such Underwriter or such
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent, but only
to the extent, arising out of or based upon any untrue statement or alleged
untrue statement or omission or

22

--------------------------------------------------------------------------------






alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Representative expressly for use in
the Registration Statement, any preliminary prospectus or the Prospectus (or any
amendment or supplement thereto), it being understood and agreed that the only
such information furnished by the Representative to the Company consists of the
information described in subsection (b) below. The indemnity agreement set forth
in this Section 8(a) shall be in addition to any liabilities that the Company
and the Selling Shareholders may otherwise have.

        (b)   Indemnification of the Company, its Directors and Officers and the
Selling Shareholders. Each Underwriter agrees, severally and not jointly, to
indemnify and hold harmless the Company, each of its directors, each of its
officers who signed the Registration Statement, the Selling Shareholders and
each person, if any, who controls the Company or any Selling Shareholder within
the meaning of the Securities Act or the Exchange Act, against any loss, claim,
damage, liability or expense, as incurred, to which the Company, or any such
director, officer, Selling Shareholder or controlling person may become subject,
under the Securities Act, the Exchange Act, or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Underwriter), insofar as such loss, claim, damage, liability or expense (or
actions in respect thereof as contemplated below) arises out of or is based upon
any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any preliminary prospectus or the Prospectus (or any
amendment or supplement thereto), or arises out of or is based upon the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, in each case
to the extent, but only to the extent, that such untrue statement or alleged
untrue statement or omission or alleged omission was made in the Registration
Statement, any preliminary prospectus, the Prospectus (or any amendment or
supplement thereto), in reliance upon and in conformity with written information
furnished to the Company or the Selling Shareholders by the Representative
expressly for use therein; and to reimburse the Company, or any such director,
officer, Selling Shareholder or controlling person for any legal and other
expense reasonably incurred by the Company, or any such director, officer,
Selling Shareholder or controlling person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. Each of the Company and each of the Selling
Shareholders hereby acknowledges that the only information that the Underwriters
have furnished to the Company and the Selling Shareholders expressly for use in
the Registration Statement, any preliminary prospectus or the Prospectus (or any
amendment or supplement thereto) are the statements set forth (A) as the first
paragraph under the caption "Underwriting—Commission and Expenses" in the
Prospectus and (B) as the first paragraph under the caption
"Underwriting—Stabilization, Short Positions and Penalty Bids" in the
Prospectus. The indemnity agreement set forth in this Section 8(b) shall be in
addition to any liabilities that each Underwriter may otherwise have.

        (c)   Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 8 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 8, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for indemnification, except to the extent
that the indemnifying party shall have been prejudiced by such failure. In case
any such action is brought against any indemnified party and such indemnified
party seeks or intends to seek indemnity from an indemnifying party, the
indemnifying party will be entitled to participate in, and, to the extent that
it shall elect, jointly with all other indemnifying parties similarly notified,
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, to assume the defense thereof
with counsel reasonably satisfactory to such

23

--------------------------------------------------------------------------------






indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that a conflict may arise
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party's election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 8 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that the indemnifying party shall not be liable for the expenses of more than
one separate counsel (together with local counsel), approved by the indemnifying
party, representing the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.

        (d)   Settlements. The indemnifying party under this Section 8 shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by
Section 8(c) hereof, the indemnifying party agrees that it shall be liable for
any settlement of any proceeding effected without its written consent if
(i) such settlement is entered into more than 30 days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
prior to the date of such settlement. No indemnifying party shall, without the
prior written consent of the indemnified party, effect any settlement,
compromise or consent to the entry of judgment in any pending or threatened
action, suit or proceeding in respect of which any indemnified party is or could
have been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent includes (i) an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act, by or on behalf of any indemnified party.

        Section 9. Contribution.    If the indemnification provided for in
Section 8 is for any reason held to be unavailable to or otherwise insufficient
to hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company and the Selling Shareholders, on the
one hand, and the Underwriters, on the other hand, from the offering of the
Offered Shares pursuant to this Agreement or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and the Selling Shareholders,
on the one hand, and the Underwriters, on the other hand, in connection with the
statements or omissions which resulted in such losses, claims, damages,
liabilities or expenses, as well as any other relevant equitable

24

--------------------------------------------------------------------------------



considerations. The relative benefits received by the Company and the Selling
Shareholders, on the one hand, and the Underwriters, on the other hand, in
connection with the offering of the Offered Shares pursuant to this Agreement
shall be deemed to be in the same respective proportions as the total net
proceeds from the offering of the Offered Shares pursuant to this Agreement
(before deducting expenses) received by the Company and the Selling
Shareholders, and the total underwriting discount and commissions received by
the Underwriters (less any repayment of commissions by the Underwriters to the
Company pursuant to Section 2(h) of this Agreement), in each case as set forth
on the front cover page of the Prospectus bear to the aggregate public offering
price of the Offered Shares as set forth on such cover. The relative fault of
the Company and the Selling Shareholders, on the one hand, and the Underwriters,
on the other hand, shall be determined by reference to, among other things,
whether any such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact relates to information
supplied by the Company or the Selling Shareholders, on the one hand, or the
Underwriters, on the other hand, and the parties' relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

        The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 8(c), any legal or other fees or
expenses reasonably incurred by such party in connection with investigating or
defending any action or claim. The provisions set forth in Section 8(c) with
respect to notice of commencement of any action shall apply if a claim for
contribution is to be made under this Section 9; provided, however, that no
additional notice shall be required with respect to any action for which notice
has been given under Section 8(c) for purposes of indemnification.

        The Company, the Selling Shareholders and the Underwriters agree that it
would not be just and equitable if contribution pursuant to this Section 9 were
determined by pro rata allocation (even if the Underwriters were treated as one
entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 9.

        Notwithstanding the provisions of this Section 9, no Underwriter shall
be required to contribute any amount in excess of the underwriting commissions
received by such Underwriter (less any repayment of commissions by the
Underwriters to the Company pursuant to Section 2(h) of this Agreement) in
connection with the Offered Shares underwritten by it and distributed to the
public. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. The
Underwriters' obligations to contribute pursuant to this Section 9 are several,
and not joint, in proportion to their respective underwriting commitments as set
forth opposite their names in Schedule A. For purposes of this Section 9, each
officer and employee of an Underwriter and each person, if any, who controls an
Underwriter within the meaning of the Securities Act and the Exchange Act shall
have the same rights to contribution as such Underwriter, and each director of
the Company, each officer of the Company who signed the Registration Statement,
and each person, if any, who controls the Company with the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as the Company.

        Section 10. Default of One or More of the Several Underwriters.    If,
on the First Closing Date or the applicable Option Closing Date, as the case may
be, any one or more of the several Underwriters shall fail or refuse to purchase
Offered Shares that it or they have agreed to purchase hereunder on such date,
and the aggregate number of Offered Shares which such defaulting Underwriter or
Underwriters agreed but failed or refused to purchase does not exceed 10% of the
aggregate number of the Offered Shares to be purchased on such date, the
Representative may make arrangements satisfactory to the Company for the
purchase of such Offered Shares by other persons, including any of the
Underwriters, but if no such arrangements are made by such Closing Date, the
other Underwriters shall be obligated, severally, in the proportions that the
number of Firm Shares set forth opposite their respective names on Schedule A
bears to the aggregate number of Firm Shares set forth opposite the

25

--------------------------------------------------------------------------------




names of all such non-defaulting Underwriters, or in such other proportions as
may be specified by the Representative with the consent of the non-defaulting
Underwriters, to purchase the Offered Shares which such defaulting Underwriter
or Underwriters agreed but failed or refused to purchase on such date. If, on
the First Closing Date or the applicable Option Closing Date, as the case may
be, any one or more of the Underwriters shall fail or refuse to purchase Offered
Shares and the aggregate number of Offered Shares with respect to which such
default occurs exceeds 10% of the aggregate number of Offered Shares to be
purchased on such date, and arrangements satisfactory to the Representative and
the Company for the purchase of such Offered Shares are not made within 48 hours
after such default, this Agreement shall terminate without liability of any
party (other than a defaulting Underwriter) to any other party except that the
provisions of Section 4, Section 6, Section 8 and Section 9 shall at all times
be effective and shall survive such termination. In any such case either the
Representative or the Company shall have the right to postpone the First Closing
Date or the applicable Option Closing Date, as the case may be, but in no event
for longer than seven days in order that the required changes, if any, to the
Registration Statement and the Prospectus or any other documents or arrangements
may be effected.

        As used in this Agreement, the term "Underwriter" shall be deemed to
include any person substituted for a defaulting Underwriter under this
Section 10. Any action taken under this Section 10 shall not relieve any
defaulting Underwriter from liability in respect of any default of such
Underwriter under this Agreement.

        Section 11. Termination of this Agreement.    Prior to the First Closing
Date this Agreement may be terminated by the Representative by notice given to
the Company and the Selling Shareholders if at any time (i) trading or quotation
in any of the Company's securities shall have been suspended or limited by the
Commission or by the American Stock Exchange, or trading in securities generally
on either the Nasdaq Stock Market, the New York Stock Exchange or the American
Stock Exchange shall have been suspended or limited, or minimum or maximum
prices shall have been generally established on any of such stock exchanges by
the Commission or the NASD; (ii) a general banking moratorium shall have been
declared by any of federal, New York, Texas or California authorities;
(iii) there shall have occurred any outbreak or escalation of national or
international hostilities or any crisis or calamity, or any change in the United
States or international financial markets, or any substantial change or
development involving a prospective substantial change in United States' or
international political, financial or economic conditions, as in the judgment of
the Representative is material and adverse and makes it impracticable to market
the Offered Shares in the manner and on the terms described in the Prospectus or
to enforce contracts for the sale of securities; (iv) in the judgment of the
Representative there shall have occurred any event, change, development or set
of circumstances that has resulted in a Material Adverse Effect; or (v) the
Company shall have sustained a loss by strike, fire, flood, earthquake, accident
or other calamity of such character as in the judgment of the Representative may
interfere materially with the conduct of the business and operations of the
Company regardless of whether or not such loss shall have been insured. Any
termination pursuant to this Section 11 shall be without liability on the part
of (a) the Company or the Selling Shareholders to any Underwriter, except that
the Company and the Selling Shareholders shall be obligated to reimburse the
expenses of the Representative and the Underwriters pursuant to Sections 4 and 6
hereof, (b) any Underwriter to the Company or the Selling Shareholders, or
(c) of any party hereto to any other party except that the provisions of
Section 8 and Section 9 shall at all times be effective and shall survive such
termination.

        Section 12. Representations and Indemnities to Survive Delivery.    The
respective indemnities, agreements, representations, warranties and other
statements of the Company, of its officers, of the Selling Shareholders and of
the several Underwriters set forth in or made pursuant to this Agreement will
remain in full force and effect, regardless of any investigation made by or on
behalf of any Underwriter or the Company or any of its or their partners,
officers or directors or any controlling

26

--------------------------------------------------------------------------------




person, or the Selling Shareholders, as the case may be, and will survive
delivery of and payment for the Offered Shares sold hereunder and any
termination of this Agreement.

        Section 13. Notices.    All communications hereunder shall be in writing
and shall be mailed, hand delivered or telecopied and confirmed to the parties
hereto as follows:

If to the Representative:

Jefferies & Company, Inc.
520 Madison Avenue, 12th Floor
New York, New York 10022
Facsimile: (212) 284-2280
Attention: General Counsel

with a copy to:

Fulbright & Jaworski L.L.P.
1301 McKinney, Suite 5100
Houston, Texas 77010
Facsimile: (713) 651-5246
Attention: Charles L. Strauss

If to the Company:

Pioneer Drilling Company
9310 Broadway, Building 1
San Antonio, Texas 78217
Facsimile: (210) 828-8228
Attention: Wm. Stacy Locke

with a copy to:

Baker Botts L.L.P.
3000 One Shell Plaza
910 Louisiana Street
Houston, Texas 77002-4995
Facsimile: (713) 229-7738
Attention: Ted W. Paris

If to either Selling Shareholder:

WEDGE Energy Services, L.L.C.
1415 Louisiana, Suite 3000
Houston, Texas 77002
Facsimile: (713) 524-3586
Attention: Richard E. Blohm, Jr.

        Any party hereto may change the address for receipt of communications by
giving written notice to the others.

        Section 14. Successors.    This Agreement will inure to the benefit of
and be binding upon the parties hereto, including any substitute Underwriters
pursuant to Section 10 hereof, and to the benefit of the employees, officers and
directors and controlling persons referred to in Section 8 and Section 9, and in
each case their respective successors, and personal representatives, and no
other person will have any right or obligation hereunder. The term "successors"
shall not include any purchaser of the Offered Shares as such from any of the
Underwriters merely by reason of such purchase.

27

--------------------------------------------------------------------------------




        Section 15. Partial Unenforceability.    The invalidity or
unenforceability of any Section, paragraph or provision of this Agreement shall
not affect the validity or enforceability of any other Section, paragraph or
provision hereof. If any Section, paragraph or provision of this Agreement is
for any reason determined to be invalid or unenforceable, there shall be deemed
to be made such minor changes (and only such minor changes) as are necessary to
make it valid and enforceable.

        Section 16. Governing Law Provisions.    This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
New York applicable to agreements made and to be performed in such state. Any
legal suit, action or proceeding arising out of or based upon this Agreement or
the transactions contemplated hereby ("Related Proceedings") may be instituted
in the federal courts of the United States of America located in the Borough of
Manhattan in the City of New York or the courts of the State of New York in each
case located in the Borough of Manhattan in the City of New York (collectively,
the "Specified Courts"), and each party irrevocably submits to the exclusive
jurisdiction (except for proceedings instituted in regard to the enforcement of
a judgment of any such court (a "Related Judgment"), as to which such
jurisdiction is non-exclusive) of such courts in any such suit, action or
proceeding. Service of any process, summons, notice or document by mail to such
party's address set forth above shall be effective service of process for any
suit, action or other proceeding brought in any such court. The parties
irrevocably and unconditionally waive any objection to the laying of venue of
any suit, action or other proceeding in the Specified Courts and irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such suit, action or other proceeding brought in any such court has been brought
in an inconvenient forum.

        Section 17. Failure of One of More of the Selling Shareholders to Sell
and Deliver Offered Shares. If one or more of the Selling Shareholders shall
fail to sell and deliver to the Underwriters the Offered Shares to be sold and
delivered by such Selling Shareholders at the First Closing Date pursuant to
this Agreement, then the Underwriters may at their option, by written notice
from the Representative to the Company and the Selling Shareholders, either
(i) terminate this Agreement without any liability on the part of any
Underwriter or, except as provided in Sections 4, 6, 8 and 9 hereof, the Company
or (in the event that only one of the Selling Shareholders so failed) the other
Selling Shareholder, or (ii) purchase the shares which the Company and (in the
event that only one of the Selling Shareholders so failed) the other Selling
Shareholder have agreed to sell and deliver in accordance with the terms hereof.
If one or more of the Selling Shareholders shall fail to sell and deliver to the
Underwriters the Offered Shares to be sold and delivered by such Selling
Shareholders pursuant to this Agreement at the First Closing Date or the
applicable Option Closing Date, then the Underwriters shall have the right, by
written notice from the Representative to the Company and the Selling
Shareholders, to postpone the First Closing Date or the applicable Option
Closing Date, as the case may be, but in no event for longer than seven days in
order that the required changes, if any, to the Registration Statement and the
Prospectus or any other documents or arrangements may be effected.

        Section 18. General Provisions.    This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement may not be amended or modified unless in writing by all of the
parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
The Section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.

        Each of the parties hereto acknowledges that it is a sophisticated
business person who was adequately represented by counsel during negotiations
regarding the provisions hereof, including, without limitation, the
indemnification provisions of Section 8 and the contribution provisions of
Section 9, and is fully informed regarding said provisions. Each of the parties
hereto further

28

--------------------------------------------------------------------------------




acknowledges that the provisions of Sections 8 and 9 hereto fairly allocate the
risks in light of the ability of the parties to investigate the Company, its
affairs and its business in order to assure that adequate disclosure has been
made in the Registration Statement, any preliminary prospectus and the
Prospectus (and any amendments and supplements thereto), as required by the
Securities Act and the Exchange Act.

        If the foregoing is in accordance with your understanding of our
agreement, kindly sign and return to the Company the enclosed copies hereof,
whereupon this instrument, along with all counterparts hereof, shall become a
binding agreement in accordance with its terms.

    Very truly yours,
 
 
PIONEER DRILLING COMPANY
 
 
By
/s/  WM. STACY LOCKE      

--------------------------------------------------------------------------------

Name: Wm. Stacy Locke
Title: President and Chief Executive Officer
 
 
SELLING SHAREHOLDERS:
 
 
/s/  MICHAEL E. LITTLE      

--------------------------------------------------------------------------------

Michael E. Little
 
 
WEDGE ENERGY SERVICES, L.L.C.
 
 
By
/s/  RICHARD E. BLOHM, JR.      

--------------------------------------------------------------------------------

Name: Richard E. Blohm, Jr.
Title: Vice President

        The foregoing Underwriting Agreement is hereby confirmed and accepted in
New York, New York as of the date first above written.


JEFFERIES & COMPANY, INC.
Acting as Representative of the several Underwriters named in the attached
Schedule A
 
By
/s/ JAY LEVY  

--------------------------------------------------------------------------------

    Name: Jay Levy
Title: Vice President  

29

--------------------------------------------------------------------------------




SCHEDULE A


Underwriters


--------------------------------------------------------------------------------

  Number of Firm Shares to
be Purchased

--------------------------------------------------------------------------------

Jefferies & Company, Inc.   6,615,000 Raymond James & Associates   3,150,000
Johnson Rice & Company L.L.C.   1,890,000 Pritchard Capital Partners, LLC  
945,000  
Total
 
12,600,000

30

--------------------------------------------------------------------------------




SCHEDULE B


Selling Shareholders


--------------------------------------------------------------------------------

  Number of Firm Shares to be Sold

--------------------------------------------------------------------------------

  Number of Optional Shares to be Sold

--------------------------------------------------------------------------------

WEDGE Energy Services, L.L.C.   6,000,000   945,000 Michael E. Little   600,000
  0  
Total
 
6,600,000
 
945,000

31

--------------------------------------------------------------------------------





EXHIBIT A

            , 2005

JEFFERIES & COMPANY, INC.
RAYMOND JAMES & ASSOCIATES
JOHNSON RICE & COMPANY L.L.C.
PRITCHARD CAPITAL PARTNERS, LLC
c/o JEFFERIES & COMPANY, INC.
520 Madison Avenue, 12th Floor
New York, New York 10022


Pioneer Drilling Company
Common Stock


Ladies and Gentlemen:

        We are furnishing this opinion letter to you at the request of Pioneer
Drilling Company, a Texas corporation (the "Company"), under Section 5(d) of the
Underwriting Agreement dated March 23, 2005 (the "Underwriting Agreement") by
and among the Company, the several Underwriters named in Schedule A thereto (the
"Underwriters") and the two shareholders of the Company named in Schedule B
thereto (the "Selling Shareholders"), relating to (1) the sale by the Company to
the Underwriters of                        shares of common stock, par value
$0.10 per share, of the Company ("Common Stock") and (2) the sale by the Selling
Shareholders to the Underwriters of                        shares of Common
Stock (collectively, the "Offered Shares"). We refer to
the                        Offered Shares being sold by the Company as the
"Company Offered Shares."

        The Company has filed with the Securities and Exchange Commission (the
"Commission") a registration statement on Form S-1 (Registration No. 333-122614)
relating to the registration of the offer and sale of the Offered Shares under
the Securities Act of 1933 (the "Securities Act"). We refer to that registration
statement, which the Company filed with the Commission on February 7, 2005, as
amended through the time that it became effective, including all documents filed
as part thereof (and including any information deemed to be a part thereof as of
the time of effectiveness pursuant to Rule 430A under the Securities Act), as
the "Registration Statement." We refer to the Company's related prospectus
dated                        , 2005, as filed with the Commission in accordance
with Rule 424(b) under the Securities Act, as the "Prospectus."

        We have examined the originals, or copies certified or otherwise
identified, of the restated articles of incorporation and bylaws, each as
amended to date, of the Company (the "Charter Documents"), the certificate or
articles of incorporation and bylaws, each as amended to date, of PDC Mgmt. Co.,
a Texas corporation ("PDC Mgmt."), and PDC Investment Corp., a Delaware
corporation ("PDC Investment"), the certificate of limited partnership and the
agreement of limited partnership, each as amended to date, of Pioneer Drilling
Services, Ltd., a Texas limited partnership ("PDS"), the Registration Statement,
the Prospectus, the Underwriting Agreement, corporate records of the Company,
including minute books of the Company that the Company has furnished to us,
certificates of public officials and of representatives of the Company, statutes
and other instruments and documents, as a basis for the opinions we hereinafter
express. In giving these opinions, we have relied on certificates of officers of
the Company and of public officials with respect to the accuracy of the factual
matters those certificates cover or contain, and we have assumed that all
signatures on documents we have examined are genuine, all documents submitted to
us as originals are authentic, all documents submitted to us as certified or
photostatic copies conform to the original copies of those documents and those
original copies are authentic. In giving the opinions set forth in the first
sentence of paragraph 6 below, we have relied on oral advice of the staff of the
Commission.

A-1

--------------------------------------------------------------------------------




        On the basis of the foregoing and subject to the assumptions,
limitations and qualifications we set forth herein, we are of the following
opinions:

        1.     The Company is a corporation duly incorporated and validly
existing in good standing under the laws of the State of Texas, with corporate
power and authority to own, lease and operate its properties and conduct its
business as it is now being conducted, as described in the Prospectus, and to
enter into and perform its obligations under the Underwriting Agreement.

        2.     Each of PDC Mgmt., PDC Investment and PDS is an organization duly
incorporated (or, in the case of PDS, formed) and validly existing in good
standing under the laws of the State of Texas, with corporate (or, in the case
of PDS, limited partnership) power and authority to own, lease and operate its
properties and to conduct its business as it is now being conducted, as
described in the Prospectus.

        3.     The Company has duly authorized, executed and delivered the
Underwriting Agreement.

        4.     The authorized capital stock of the Company is comprised of
100,000,000 shares of Common Stock and 10,000,000 shares of preferred stock, par
value $1.00 per share.

        5.     The Company Offered Shares have been duly authorized for issuance
by the Company. When issued and delivered to and paid for by the Underwriters in
accordance with the terms of the Underwriting Agreement, the Company Offered
Shares will be validly issued, fully paid and non-assessable and will not have
been issued in violation of the preemptive or other similar rights of any holder
of any securities of the Company existing under the Charter Documents, the Texas
Business Corporation Act or, to our knowledge, otherwise. The form of
certificate used to evidence the Offered Shares is in due and proper form and
complies with all applicable requirements of the Charter Documents and the Texas
Business Corporation Act.

        6.     The Registration Statement has become effective under the
Securities Act and, to our knowledge, no stop order suspending its effectiveness
has been issued and no proceedings for that purpose are pending before or
threatened by the Commission. Any filing of the Prospectus Rule 424(b) under the
Securities Act requires has been timely made in accordance with that rule.

        7.     The Registration Statement and the Prospectus and any amendments
and supplements thereto made by the Company prior to the date hereof, as of
their respective effective or issue dates, appear on their face to have been
appropriately responsive in all material respects to the applicable requirements
of the Securities Act.

        8.     The statements (i) in the Prospectus under the captions
"Description of Capital Stock," "Certain Relationships and Related Transactions"
and "Executive Compensation—Employment Agreements" and (ii) in the Registration
Statement under Item 14, insofar as those statements purport to describe certain
provisions of the Charter Documents or the agreements, instruments, statutes or
regulations referred to in those statements, are accurate descriptions or
summaries in all material respects.

        9.     We do not know of (a) any pending or threatened legal or
governmental proceedings with respect to the Company that are required to be
disclosed in the Prospectus (or any amendment or supplement thereto) which are
not disclosed in the Prospectus or (b) any agreement, contract, indenture, lease
or other instrument of a character required to be described or referred to in
the Registration Statement or the Prospectus (or any amendment or supplement
thereto) or to be filed as an exhibit to the Registration Statement which has
not been described or referred to or filed as required.

        10.   The issuance and sale of the Company Offered Shares, the
consummation of any of the other transactions contemplated by the Underwriting
Agreement and the compliance by the Company with the terms of the Underwriting
Agreement will not (a) result in any violation of any of (i) the Charter

A-2

--------------------------------------------------------------------------------




Documents, (ii) the certificate or articles of incorporation or bylaws, each as
amended to date, of PDC Mgmt. or PDC Investment or (iii) the certificate of
limited partnership or agreement of limited partnership, each as amended to
date, of PDS, (b) conflict with, result in a breach of any of the terms of,
constitute a default under, or result in the creation of any lien, charge or
encumbrance on any property or assets of the Company under any agreement,
indenture, lease or other instrument (i) to which the Company is a party or by
which the Company or any of its properties is bound and (ii) which has been
described in or filed as an exhibit to the Registration Statement, after giving
effect to any waivers thereunder which the Company has obtained, (c) result in
any violation of any existing applicable law, rule or regulation (other than
securities or "blue sky" laws of the various states or other jurisdictions, as
to which we have not been asked to comment) or (d) result in any violation of
any judgment, injunction, order or decree known to us of any government,
governmental instrumentality or court having jurisdiction over the Company or
any of its properties, except, in each case referred to in clauses (b), (c) and
(d) for such conflicts, breaches or defaults, liens, charges or encumbrances or
violations that would not reasonably be expected to have a material adverse
effect on the condition (financial or other), business, properties or results of
operations of the Company and its subsidiaries, taken as a whole.

        11.   No consent, approval, authorization or order of, or registration
or qualification with, any governmental agency or body (other than any court)
or, to our knowledge, any court having jurisdiction over the Company or any of
its properties is required on the part of the Company under any applicable law
for its issuance and sale of the Company Offered Shares or its consummation of
the other transactions the Underwriting Agreement contemplates, except such as
have been obtained under the Securities Act and such consents, approvals,
authorizations, registrations or qualifications as state securities or "blue
sky" laws may require in connection with the purchase and distribution of the
Offered Shares by the Underwriters.

        12.   The Company is not and, after giving effect to the offering and
sale of the Company Offered Shares and the application of the proceeds thereof
as described in the Prospectus, will not be an "investment company," as the
Investment Company Act of 1940 defines that term.

        We have participated in conferences with officers and other
representatives of the Company, representatives of the independent public
accountants of the Company, your representatives and your counsel at which the
contents of the Registration Statement and the Prospectus and related matters
were discussed. Although we have not undertaken to determine independently, and
do not assume any responsibility for, the accuracy, completeness or fairness of
the statements the Registration Statement or the Prospectus contains (except to
the extent set forth in paragraph 8 above), we advise you that, on the basis of
the foregoing, no facts have come to our attention that lead us to believe that
the Registration Statement, as of its effective date, contained an untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
that the Prospectus, as of its issue date or the date hereof, contained or
contains an untrue statement of a material fact or omitted or omits to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. In paragraph 7
above and in this paragraph, references to the Registration Statement or the
Prospectus do not include references to any of the following, as to which we
have not been asked to comment, which the Registration Statement or the
Prospectus contains or omits: (a) the financial statements, including the notes
and schedules, if any thereto, or the auditor's reports on the audited portions
thereof; (b) the other accounting and financial information and the statistical
information derived from any of that accounting and financial information or
from the financial statements, including the notes and schedules, if any
thereto; and (c) any statement or representation in any exhibit to the
Registration Statement.

        In this letter, references to federal statutes include all amendments
thereto and all rules and regulations of the Commission thereunder, in each case
as in effect on the date hereof.

A-3

--------------------------------------------------------------------------------




        In this letter, phrases such as "to our knowledge," "known to us" and
those with equivalent wording refer to the conscious awareness of information by
the lawyers of this Firm who have prepared or signed this letter or been
actively involved in assisting and advising the Company in connection with the
preparation of the Registration Statement, the Prospectus and the execution and
delivery of the Underwriting Agreement, without any independent investigation by
any lawyer of this Firm.

        Except as we otherwise expressly state, we limit our opinions in this
letter in all respects to matters of the laws of the State of Texas, as
currently in effect.

        We are furnishing this letter to you solely for your use in connection
with the transactions consummated on the date hereof under the Underwriting
Agreement and may not be relied on by any other person or for any other purpose.
This letter speaks as of the date hereof, and we disclaim any obligation to
update it.

Very truly yours,

A-4

--------------------------------------------------------------------------------





EXHIBIT B

[Letterhead of Cox Smith Matthews Incorporated]

            , 2005

JEFFERIES & COMPANY, INC.
RAYMOND JAMES & ASSOCIATES
JOHNSON RICE & COMPANY L.L.C.
PRITCHARD CAPITAL PARTNERS, LLC
c/o JEFFERIES & COMPANY, INC.
520 Madison Avenue, 12th Floor
New York, New York 10022


Pioneer Drilling Company
Common Stock


Ladies and Gentlemen:

        We are furnishing this opinion letter to you at the request of Pioneer
Drilling Company, a Texas corporation (the "Company"), under Section 5(d) of the
Underwriting Agreement dated March 23, 2005 (the "Underwriting Agreement") by
and among the Company, the several Underwriters named in Schedule A thereto (the
"Underwriters") and the two shareholders of the Company named in Schedule B
thereto (the "Selling Shareholders"), relating to (1) the sale by the Company to
the Underwriters of                        shares of common stock, par value
$0.10 per share, of the Company ("Common Stock"), and (2) the sale by the
Selling Shareholders to the Underwriters of                         shares of
Common Stock (collectively, the "Offered Shares").

        We have been informed that the Company has filed with the Securities and
Exchange Commission a registration statement on Form S-1 (Registration
No. 333-122614) relating to the registration of the offer and sale of the
Offered Shares under the Securities Act of 1933 (the "Registration Statement").
We have not participated in any way in the preparation of the Registration
Statement nor have we reviewed any part of the Registration Statement and we
assume no responsibility for the accuracy, completeness or fairness of any
statements contained in the Registration Statement.

        We have examined the originals, or copies certified or otherwise
identified, of the restated articles of incorporation, bylaws, agreement of
limited partnership, certificate of limited partnership, as they may apply, as
amended to date, of the Company, PDC Mgmt Co., a Texas corporation, PDC
Investment Corp., a Delaware corporation, and Pioneer Drilling Services, Ltd., a
Texas limited partnership (PDC Mgmt Co., PDC Investment Corp., and Pioneer
Drilling Services, Ltd. are collectively referred to herein as the
"Subsidiaries") and the corporate and partnership records of the Company and the
Subsidiaries, including minute books of the Company and the Subsidiaries that
the Company has furnished to us, certificates of public officials and of
representatives of the Company, statutes and other instruments and documents, as
a basis for the opinion we hereinafter express. In giving this opinion, we have
relied on certificates of officers of the Company and the Subsidiaries and of
public officials with respect to the accuracy of the factual matters those
certificates cover or contain, and we have assumed that all signatures on
documents we have examined are genuine, all documents submitted to us as
originals are authentic, all documents submitted to us as certified or
photostatic copies conform to the original copies of those documents and those
original copies are authentic.

        On the basis of the foregoing and subject to the assumptions,
limitations and qualifications we set forth herein, we are of the opinion that
all of the issued and outstanding capital stock or partnership interests of each
Subsidiary have been duly authorized and validly issued, are fully paid and,
except with respect to any general partner interest, non-assessable, and all of
the outstanding shares of capital

B-1

--------------------------------------------------------------------------------




stock or other equity or ownership interests of such Subsidiaries are owned of
record on this date by the Company, directly or through one or more of the
Subsidiaries.

        We limit our opinions in this letter in all respects to matters of the
laws of the State of Texas and the General Corporation law of the State of
Delaware, in each case as currently in effect.

        We are furnishing this letter to you solely for your use in connection
with the transactions consummated on the date hereof under the Underwriting
Agreement and may not be relied on by any other person or for any other purpose.
This letter speaks as of the date hereof, and we disclaim any obligation to
update it.

Very truly yours,

B-2

--------------------------------------------------------------------------------





EXHIBIT C

            , 2005

JEFFERIES & COMPANY, INC.
RAYMOND JAMES & ASSOCIATES
JOHNSON RICE & COMPANY L.L.C.
PRITCHARD CAPITAL PARTNERS, LLC
c/o JEFFERIES & COMPANY, INC.
520 Madison Avenue, 12th Floor
New York, New York 10022


Pioneer Drilling Company
Common Stock


Ladies and Gentlemen:

        We are furnishing this opinion letter to you at the request of WEDGE
ENERGY SERVICES, L.L.C., a Delaware limited liability company (the "Selling
Shareholder"), under Section 5(h) of the Underwriting Agreement dated March 23,
2005 (the "Underwriting Agreement") by and among Pioneer Drilling Company, a
Texas corporation, (the "Company"), the several Underwriters named in Schedule A
thereto (the "Underwriters"), and the Selling Shareholder, and the other selling
shareholders named therein, relating to (1) the sale by the Company to the
Underwriters of                         shares of common stock, par value $0.10
per share, of the Company ("Common Stock") and (2) the sale by the Selling
Shareholders to the Underwriters of                        shares of Common
Stock (collectively, the "Offered Shares"). We refer to
the                        Offered Shares being sold by the Selling Shareholder
as the "Selling Shareholder Offered Shares."

        We have examined the originals, or copies certified or otherwise
identified, of the Certificate of Formation and Agreement of Limited Liability
Company of the Selling Shareholder (collectively, the "Charter Documents"), the
Underwriting Agreement, corporate records of the Selling Shareholder, including
minutes of the Selling Shareholder that have been furnished to us, certificates
of public officials and of representatives of the Selling Shareholder, statutes
and other instruments and documents, as a basis for the opinions we hereinafter
express. In giving these opinions, we have relied, to the extent we have deemed
appropriate, on certificates of officers of the Selling Shareholder and of
public officials with respect to the accuracy of the factual matters those
certificates cover or contain, and we have assumed that all signatures on
documents we have examined are genuine, all documents submitted to us as
originals are authentic, all documents submitted to us as certified or
photostatic copies conform to the original copies of those documents and those
original copies are authentic. No independent investigation has been made to
verify the accuracy of any of the information provided in any of the
certificates relied on by us in rendering these opinions.

        On the basis of the foregoing and subject to the assumptions,
limitations and qualifications we set forth herein, we are of the following
opinions:

        1.     The Underwriting Agreement has been duly authorized, executed and
delivered by or on behalf of the Selling Shareholder.

        2.     The execution and delivery by or on behalf of the Selling
Shareholder, and the performance by the Selling Shareholder of its obligations
under the Underwriting Agreement (other than performance by the Selling
Shareholder of its obligations under the indemnification section of the
Underwriting Agreement, as to which no opinion need be rendered) (i) have been
duly authorized by all necessary corporate action on the part of the Selling
Shareholder; (ii) will not result in any violation of the provisions of the
Charter Documents of the Selling Shareholder; (iii) to our knowledge, will not

C-1

--------------------------------------------------------------------------------




constitute a breach of, or default under, any other agreement or instrument to
which the Selling Shareholder is a party or by which it is bound, (iv) will not
result in any violation of any federal law, law of the State of Texas or law of
the State of Delaware, or to our knowledge any administrative regulation or
administrative or court decree, applicable to the Selling Shareholder or
(v) will not require any consents, approvals or authorizations to be obtained by
the Selling Shareholder, or any registrations, declarations or filings to be
made by the Selling Shareholder, in each case, under any federal, Texas or
Delaware statute, rule or regulation applicable to the Selling Shareholder that
have not been obtained or made.

        3.     Based on a review on [date] of the stock transfer or other
records of the Company and a review of the certificates representing the Selling
Shareholder Offered Shares set forth on Schedule 1 hereto, the Selling
Shareholder is the record owner in the stock records of the Company of such
Selling Shareholder Offered Shares.

        4.     The Underwriting Agreement has been duly authorized, executed and
delivered by the Selling Shareholder and is a valid and binding agreement of the
Selling Shareholder, enforceable in accordance with its terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to or affecting creditors' rights
generally or by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

        5.     Assuming that each of the Underwriters does not have "notice" of
any "adverse claim (each within the meaning of Section 8-105 of the New York
UCC) with respect to the Selling Shareholder Offered Shares to be purchased from
the Selling Shareholder, upon indication by book entry that the Selling
Shareholder Offered Shares to be sold by the Selling Shareholder have been
credited to one or more securities accounts maintained by Jefferies &
Company, Inc. ("Jefferies"), at the Depository Trust Company ("DTC") and payment
therefore in accordance with the Underwriting Agreement, Jefferies will acquire
a securities entitlement on behalf of the several Underwriters with respect to
such Selling Shareholder Offered Shares and, under the New York Uniform
Commercial Code, an action based on an adverse claim to such securities
entitlement, whether framed in conversion, replevin, constructive trust,
equitable lien or other theory may not be able to be asserted against Jefferies
as Representative of the several Underwriters.

        6.     To our knowledge, no consent, approval, authorization or other
order of, or registration or filing with, any court or governmental authority or
agency, is required for the consummation by the Selling Shareholder of the
transactions contemplated in the Underwriting Agreement, except as required
under the Securities Act of 1933, as amended, applicable state securities or
blue sky laws, and from the National Association of Securities Dealers, Inc.
("NASD").

        In this letter, references to federal statutes include all amendments
thereto and all rules and regulations of the Securities and Exchange Commission
thereunder, in each case as in effect on the date hereof.

        In this letter, phrases such as "to our knowledge," "known to us",
"knowledge of such counsel", and those with equivalent wording refer to the
conscious awareness of information by the lawyers of this Firm who have prepared
or signed this letter or been actively involved in assisting and advising the
Selling Shareholder in connection with the preparation, execution and delivery
of the Underwriting Agreement, without any independent investigation by any
lawyer of this Firm.

        Except as we otherwise expressly state, we limit our opinions in this
letter in all respects to matters of the laws of the State of Texas, the General
Corporation Law of the State of Delaware, the New York Uniform Commercial Code
(solely to the extent it applies to Opinion No. 5) and all applicable federal
law, each as currently in effect. We are licensed to practice law only in the
State of Texas.

C-2

--------------------------------------------------------------------------------




        The opinions expressed in this letter are given solely for the benefit
of the Underwriters in connection with the transactions referred to in the
Underwriting Agreement and may not be relied upon in any manner by any other
party, person or entity or for any other purpose without our prior written
consent. This opinion is submitted as a legal opinion only for the matters
discussed herein and not as a guaranty or warranty of the matters discussed
herein. The opinions expressed in this letter may not be quoted, distributed or
used in whole or in any part, for any other purposes or delivered to any other
person or entity, unless required by law or regulation to be delivered to
governmental or regulatory agencies, except with the prior written consent of
this Firm. Further, after the date of delivery, we assume no responsibility to
amend this letter or advise you of our discovery of any facts which might
adversely affect the opinions stated herein.

    Respectfully submitted,
 
 
FANT & BURMAN, L.L.P.
 
 


--------------------------------------------------------------------------------

C-3

--------------------------------------------------------------------------------



Schedule I

SHARES

C-4

--------------------------------------------------------------------------------



EXHIBIT D

[Date]

Jefferies & Company, Inc.
Raymond James & Associates
Johnson Rice & Company L.L.C.
Pritchard Capital Partners, LLC
c/o Jefferies & Company, Inc.
520 Madison Avenue, 12th floor
New York, New York 10022

RE:Pioneer Drilling Company (the "Company")

Ladies & Gentlemen:

        The undersigned is an owner of record or beneficially of certain shares
of common stock, par value $0.10 per share, of the Company ("Shares") or
securities convertible into or exchangeable or exercisable for Shares. The
Company proposes to carry out a public offering of Shares (the "Offering") for
which you will act as the representative of the underwriters. The undersigned
recognizes that the Offering will be of benefit to the undersigned and will
benefit the Company by, among other things, raising additional capital for its
operations. The undersigned acknowledges that you and the other underwriters are
relying on the representations and agreements of the undersigned contained in
this letter agreement in carrying out the Offering and in entering into
underwriting arrangements with the Company with respect to the Offering.

        In consideration of the foregoing, the undersigned hereby agrees that
the undersigned will not, (and will use reasonable efforts to cause any spouse
or immediate family member of the spouse or the undersigned living in the
undersigned's household not to), without the prior written consent of
Jefferies & Company, Inc. (which consent may be withheld in its sole
discretion), directly or indirectly, sell, offer, contract or grant any option
to sell (including without limitation any short sale), pledge, transfer,
establish an open "put equivalent position" within the meaning of Rule 16a-1(h)
under the Securities Exchange Act of 1934, as amended, or otherwise dispose of
any Shares, options or warrants to acquire Shares, or securities exchangeable or
exercisable for or convertible into Shares currently or hereafter owned either
of record or beneficially (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended) by the undersigned (or such spouse or family
member), or publicly announce an intention to do any of the foregoing, for a
period commencing on the date hereof and continuing through the close of trading
on the date 60 days after the date of the Prospectus (as defined in the
Underwriting Agreement relating to the Offering to which the Company is a
party). The foregoing sentence shall not apply to (i) transactions relating to
Shares or other securities acquired in open market transactions after completion
of the Offering, (ii) the transfer of any or all of the Shares owned by the
undersigned as a bona fide gift or gifts; provided, however, that in any such
case it shall be a condition to such transfer that the transferee executes and
delivers to Jefferies an agreement stating that the transferee is receiving and
holding such Shares subject to the provisions of this letter agreement, and
there shall be no further transfer of such Shares except in accordance with this
letter agreement and (iii) the transfer of any or all of the Shares owned by the
undersigned as a distribution to its shareholders or members; provided, however,
that in any such case it shall be a condition to such transfer that the
transferee executes and delivers to Jefferies an agreement stating that the
transferee is receiving and holding such Shares subject to the provisions of
this letter agreement, and there shall be no further transfer of such Shares
except in accordance with this letter agreement. The undersigned also agrees and
consents to the entry of stop transfer instructions with the Company's transfer
agent and registrar against the transfer of Shares or securities convertible
into or exchangeable or exercisable for Shares held by the undersigned except in
compliance with the foregoing restrictions.

D-1

--------------------------------------------------------------------------------



This agreement is irrevocable and will be binding on the undersigned and the
respective successors, heirs, personal representatives, and assigns of the
undersigned.


  

--------------------------------------------------------------------------------

Printed Name of Holder
 
 
By:
  

--------------------------------------------------------------------------------

Signature
 
 
  

--------------------------------------------------------------------------------

Printed Name of Person Signing
 
 
(and indicate capacity of person signing if signing as custodian, trustee, or on
behalf of an entity)
 
 

D-2

--------------------------------------------------------------------------------





QuickLinks


12,600,000 Shares Pioneer Drilling Company Common Stock, $0.10 Per Share Par
Value
UNDERWRITING AGREEMENT
SCHEDULE A
SCHEDULE B
Pioneer Drilling Company Common Stock
Pioneer Drilling Company Common Stock
Pioneer Drilling Company Common Stock
